Exhibit 10.3

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of February 11, 2010

by and among

CONSTAR, INC.,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

for itself, as a Lender and Swingline Lender and as Agent for all Lenders,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

Table of Contents

 

              Page ARTICLE I. THE CREDITS    2   1.1    Amounts and Terms of
Commitments    2   1.2    Notes    8   1.3    Interest    8   1.4    Loan
Accounts    9   1.5    Procedure for Revolving Credit Borrowing    10   1.6   
Conversion and Continuation Elections    11   1.7    Voluntary Prepayments;
Commitment Reductions    12   1.8    Mandatory Prepayments of the Revolving
Loans    13   1.9    Fees    13   1.10    Payments by the Borrower    14   1.11
   Payments by the Lenders to Agent; Settlement    16   1.12    Eligible
Accounts    18   1.13    Eligible Inventory    21 ARTICLE II. CONDITIONS
PRECEDENT    23   2.1    Conditions of Initial Loans    23   2.2    Conditions
to All Borrowings    25 ARTICLE III. REPRESENTATIONS AND WARRANTIES    26   3.1
   Corporate Existence and Power    26   3.2    Corporate Authorization; No
Contravention    26   3.3    Governmental Authorization    27   3.4    Binding
Effect    27   3.5    Litigation    27   3.6    No Default    27   3.7    ERISA
Compliance    28   3.8    Use of Proceeds; Margin Regulations    28   3.9   
Ownership of Property; Liens    29   3.10    Taxes    29   3.11    Financial
Condition    29   3.12    Environmental Matters    30   3.13    Regulated
Entities    31   3.14    Solvency    31   3.15    Labor Relations    31   3.16
   Intellectual Property    32   3.17    Brokers’ Fees; Transaction Fees    32  
3.18    Insurance    32

 

i



--------------------------------------------------------------------------------

   3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock    32   
3.20    Jurisdiction of Organization; Chief Executive Office    33    3.21   
Locations of Inventory and Books and Records    33    3.22    Deposit Accounts
and Other Accounts    33    3.23    Customer and Trade Relations    33    3.24
   Bonding; Licenses    33    3.25    First Mortgage Notes Indenture    33   
3.26    Full Disclosure    34    3.27    Foreign Assets Control Regulations and
Anti-Money Laundering    34    3.28    Patriot Act    34 ARTICLE IV. AFFIRMATIVE
COVENANTS    35    4.1    Financial Statements    35    4.2    Appraisals;
Certificates; Other Information    36    4.3    Notices    38    4.4   
Preservation of Corporate Existence, Etc.    40    4.5    Maintenance of
Property    41    4.6    Insurance    41    4.7    Payment of Obligations    42
   4.8    Compliance with Laws    43    4.9    Inspection of Property and Books
and Records    43    4.10    Use of Proceeds    43    4.11    Cash Management
Systems    43    4.12    Landlord Agreements    44    4.13    Further Assurances
   44    4.14    Environmental Matters    44    4.15    Additional Collateral
and Guaranties    45 ARTICLE V. NEGATIVE COVENANTS    46    5.1    Limitation on
Liens    46    5.2    Disposition of Assets    48    5.3    Consolidations and
Mergers    50    5.4    Acquisitions; Loans and Investments    51    5.5   
Limitation on Indebtedness    52    5.6    Employee Loans and Transactions with
Affiliates    54    5.7    Compensation    54    5.8    Margin Stock; Use of
Proceeds    54    5.9    Contingent Obligations    55    5.10    Compliance with
ERISA    56    5.11    Restricted Payments    56    5.12    Change in Business
   56    5.13    Change in Organizational Documents    56    5.14    Changes in
Accounting, Name or Jurisdiction of Organization    57

 

ii



--------------------------------------------------------------------------------

  5.15    Amendments to First Mortgage Notes Documents    57   5.16    No
Negative Pledges    57   5.17    OFAC; Patriot Act    58   5.18   
Sale-Leasebacks    58   5.19    Hazardous Materials    58   5.20    Prepayments
of Other Indebtedness    58 ARTICLE VI. FINANCIAL COVENANTS    59   6.1   
Capital Expenditures    59   6.2    Minimum EBITDA    59 ARTICLE VII. EVENTS OF
DEFAULT    59   7.1    Events of Default    59   7.2    Remedies    62   7.3   
Rights Not Exclusive    63   7.4    Cash Collateral for Letters of Credit    63
ARTICLE VIII. THE AGENT    63   8.1    Appointment and Duties    63   8.2   
Binding Effect    64   8.3    Use of Discretion    64   8.4    Delegation of
Rights and Duties    65   8.5    Reliance and Liability    65   8.6    Agent
Individually    67   8.7    Lender Credit Decision    67   8.8    Expenses;
Indemnities; Withholding    68   8.9    Resignation of Agent or L/C Issuer    69
  8.10    Release of Collateral or Guarantors    69   8.11    Additional Secured
Parties    70 ARTICLE IX. MISCELLANEOUS    70   9.1    Amendments and Waivers   
70   9.2    Notices    72   9.3    Electronic Transmissions    73   9.4    No
Waiver; Cumulative Remedies    74   9.5    Costs and Expenses    75   9.6   
Indemnity    75   9.7    Marshaling; Payments Set Aside    76   9.8   
Successors and Assigns    76   9.9    Assignments and Participations; Binding
Effect    76   9.10    Non-Public Information; Confidentiality    79   9.11   
Set-off; Sharing of Payments    81   9.12    Counterparts; Facsimile Signature
   82

 

iii



--------------------------------------------------------------------------------

  9.13    Severability    82   9.14    Captions    82   9.15    Independence of
Provisions    82   9.16    Interpretation    82   9.17    No Third Parties
Benefited    82   9.18    Governing Law and Jurisdiction    82   9.19    Waiver
of Jury Trial    83   9.20    Entire Agreement; Release; Survival    83   9.21
   Patriot Act    84   9.22    Replacement of Lender    84   9.23    Joint and
Several    85   9.24    Creditor-Debtor Relationship    85   9.25    Actions in
Concert    85 ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY    85   10.1   
Taxes    85   10.2    Illegality    89   10.3    Increased Costs and Reduction
of Return    89   10.4    Funding Losses    90   10.5    Inability to Determine
Rates    91   10.6    Reserves on LIBOR Rate Loans    91   10.7    Certificates
of Lenders    91 ARTICLE XI. DEFINITIONS    92   11.1    Defined Terms    92  
11.2    Other Interpretive Provisions    118   11.3    Accounting Terms and
Principles    118   11.4    Payments    119   11.5    Dollar Equivalent    119  
11.6    Electronic Transmission    119

 

iv



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.1    Revolving Loan Commitments Schedule 3.5   
Litigation Schedule 3.5(a)    Audits Schedule 3.7(a)    ERISA Schedule 3.7(b)   
UK Pension Plans Schedule 3.9    Ownership of Property; Liens Schedule 3.12   
Environmental Schedule 3.15    Labor Relations Schedule 3.16    Intellectual
Property Schedule 3.18    Insurance Schedule 3.19    Ventures, Subsidiaries and
Affiliates; Outstanding Stock Schedule 3.20    Jurisdiction of Organization;
Chief Executive Office Schedule 3.21    Locations of Inventory, Equipment and
Books and Records Schedule 3.24    Bonding; Licenses Schedule 5.1    Liens
Schedule 5.4    Investments Schedule 5.5    Indebtedness Schedule 5.9   
Contingent Obligations Schedule 11.1    First Mortgage Collateral EXHIBITS   
Exhibit 1.1(b)    Form of L/C Request Exhibit 1.1(c)    Form of Swing Loan
Request Exhibit 1.6    Form of Notice of Conversion/Continuation Exhibit 2.1   
Closing Checklist Exhibit 4.2(b)    Form of Compliance Certificate Exhibit 4.15
   Form of Joinder Agreement Exhibit 11.1(a)    Form of Assignment Exhibit
11.1(b)    Form of Borrowing Base Certificate Exhibit 11.1(c)    Form of Notice
of Borrowing Exhibit 11.1(d)    Form of Revolving Note Exhibit 11.1(e)    Form
of Swingline Note

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of February 11, 2010, by and among Constar, Inc., a Pennsylvania
corporation (the “Borrower”), each of the other Persons party hereto that is
designated as a “Credit Party”, General Electric Capital Corporation, a Delaware
corporation (in its individual capacity, “GE Capital”), as Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender and
as Swingline Lender, and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) and subject to the terms and conditions set forth in this
Agreement to (a) refinance the Indebtedness under the Prior Credit Agreement,
(b) fund certain fees and expenses associated with the funding of the Loans and
(c) provide for working capital, capital expenditures and other general
corporate purposes of the Borrower;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon the Collateral owned by it pursuant to the
Collateral Documents;

WHEREAS, Constar International Inc., a Delaware corporation (“Holdings”),
directly or indirectly owns all of the Stock and Stock Equivalents of each of
the other Credit Parties, and is willing to guaranty all of the Obligations and
to pledge to Agent, for the benefit of the Secured Parties, all of the Stock and
Stock Equivalents of the Borrower and the other Credit Parties that it directly
owns and to grant to Agent, for the benefit of the Secured Parties, a security
interest in and lien upon the Collateral owned by it pursuant to the Collateral
Documents;

WHEREAS, subject to the terms hereof, each Subsidiary of Holdings (other than
(x) Constar International Holland (Plastics) B.V. (“Constar Holland”) and
Constar Plastics of Italy S.R.L. (“Constar Italy”) and (y) the Borrower) is
willing to guarantee all of the Obligations and to grant to Agent, for the
benefit of the Secured Parties, a security interest in and lien upon the
Collateral owned by it pursuant to the Collateral Documents (including, without
limitation, in the case of Constar Foreign Holdings, Inc., a charge over all
Stock and Stock Equivalents of Constar UK);

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit.

(i) Subject to the terms and conditions of this Agreement, each Lender severally
and not jointly agrees to make Loans to the Borrower (each such Loan, a
“Revolving Loan”) from time to time on any Business Day during the period from
the Closing Date through the Final Availability Date, in an aggregate amount not
to exceed at any time outstanding the amount set forth opposite such Lender’s
name in Schedule 1.1 under the heading “Revolving Loan Commitments” (such amount
as the same may be reduced or increased from time to time in accordance with
this Agreement, being referred to herein as such Lender’s “Revolving Loan
Commitment”); provided, however, that, after giving effect to any Borrowing of
Revolving Loans, the aggregate principal amount of all outstanding Revolving
Loans shall not exceed the Maximum Revolving Loan Balance. Subject to the other
terms and conditions hereof, amounts borrowed under this subsection 1.1(a) may
be repaid and reborrowed from time to time. The “Maximum Revolving Loan Balance”
from time to time will be the lesser of:

(x) the Borrowing Base in effect from time to time; or

(y) the Aggregate Revolving Loan Commitment then in effect;

less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans.

If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Balance, then the Borrower shall immediately prepay
the outstanding Revolving Loans and then cash collateralize outstanding Letters
of Credit in an amount sufficient to eliminate such excess in accordance
herewith and in a manner reasonably satisfactory to the L/C Issuers.

(ii) If the Borrower requests that Lenders make, or permit to remain outstanding
Revolving Loans in excess of the Borrowing Base (any such excess Revolving Loan
is herein referred to as an “Overadvance”), Agent may, in its sole discretion,
elect to make, or permit to remain outstanding such Overadvance; provided,
however, that Agent may not cause Lenders to make, or permit to remain
outstanding, (A) aggregate Revolving Loans in excess of the Aggregate Revolving
Loan Commitment less the sum of outstanding Swing Loans plus the aggregate
amount of Letter of Credit Obligations or (B) an Overadvance in an aggregate
amount in excess of ten percent (10%) of the Aggregate Revolving Loan
Commitment. Each Overadvance shall be repaid upon demand or as otherwise
specified by the Agent in its discretion. If an Overadvance is made, or
permitted to remain outstanding, pursuant to the preceding sentence, then all
Lenders shall be bound to make, or permit to remain outstanding, such
Overadvance based upon their Commitment Percentage of the Aggregate Revolving
Loan Commitment in accordance with the terms of this Agreement, regardless of
whether the conditions to lending set forth in Section 2.2 have been met.
Furthermore, Required Lenders may prospectively revoke Agent’s ability to make
or permit Overadvances by written notice to Agent and Borrower. All Overadvances
shall constitute Base Rate Loans and shall bear interest at the Base Rate plus
the Applicable Margin for Revolving Loans and the default rate under
subsection 1.3(c).

 

2



--------------------------------------------------------------------------------

(b) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
each L/C Issuer agrees to Issue, at the request of the Borrower, in accordance
with such L/C Issuers’ usual and customary business practices and for the
account of the Borrower (or for the account of any other Credit Party or
Subsidiary of a Credit Party, it being understood and agreed that such
arrangements constitute Investments hereunder and are therefore subject to such
Investments being permitted under Section 5.4), Letters of Credit (denominated
in Dollars) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) the Revolving Termination Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall Issue
any Letter of Credit upon the occurrence of any of the following or, if after
giving effect to such Issuance:

(A)(i) the aggregate outstanding principal balance of Revolving Loans would
exceed the Maximum Revolving Loan Balance, (ii) the Letter of Credit Obligations
for all Letters of Credit would exceed $15,000,000 (the “L/C Sublimit”) or
(iii) the Total Exposure would exceed the Borrowing Base;

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor the Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

(C)(i) any fee due in connection with, and on or prior to, such Issuance has not
been paid, (ii) such Letter of Credit is requested to be issued in a form that
is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower, the documents that such L/C Issuer generally uses in
the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

 

3



--------------------------------------------------------------------------------

Furthermore, subject to the immediately succeeding sentence, GE Capital as an
L/C Issuer may elect only to issue Letters of Credit in its own name and may
only issue Letters of Credit to the extent permitted by Requirements of Law, and
such Letters of Credit may not be accepted by certain beneficiaries such as
insurance companies. If the Borrower requests a Letter of Credit for a
beneficiary that will not accept a Letter of Credit from the then existing L/C
Issuers, the Agent will undertake commercially reasonable efforts to identify a
bank or other legally authorized Person reasonably acceptable to the Agent and
the beneficiary that would be willing to become an L/C Issuer and issue the
requested Letter of Credit hereunder, on the terms and subject to the conditions
set forth herein. For each Issuance, the applicable L/C Issuer may, but shall
not be required to, determine that, or take notice whether, the conditions
precedent set forth in Section 2.2 have been satisfied or waived in connection
with the Issuance of any Letter of Credit; provided, however, that no Letter of
Credit shall be Issued during the period starting on the first Business Day
after the receipt by such L/C Issuer of notice from Agent or the Required
Lenders that any condition precedent contained in Section 2.2 is not satisfied
and ending on the date all such conditions are satisfied or duly waived. If
(i) any Lender is a Non-Funding Lender or Agent determines that any of the
Lenders is an Impacted Lender and (ii) the reallocation of that Non-Funding
Lender’s or Impacted Lender’s Letter of Credit Obligations to the other Lenders
would reasonably be expected to cause the Letter of Credit Obligations and
Revolving Loans of any Lender to exceed its Revolving Loan Commitment, taking
into account the amount of outstanding Revolving Loans and expected advances of
Revolving Loans as determined by Agent, then no Letters of Credit may be issued
or renewed unless the Non-Funding Lender or Impacted Lender has been replaced,
the Letter of Credit Obligations of that Non-Funding Lender or Impacted Lender
have been cash collateralized, or the Revolving Loan Commitments of the other
Lenders have been increased by an amount sufficient to satisfy Agent that all
future Letter of Credit Obligations will be covered by all Lenders who are not
Non-Funding Lenders or Impacted Lenders.

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 2:00 p.m.
(New York time) on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(c) duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent (and Borrower in the case of clause (C)), in form and substance
satisfactory to Agent, each of the following on the following dates: (A) (i) on
or prior to any Issuance of any Letter of Credit by such L/C Issuer,
(ii) immediately after any drawing under any such Letter of Credit or
(iii) immediately after any payment (or failure to pay when due) by the Borrower
of any related L/C Reimbursement Obligation, notice thereof, which shall contain
a detailed description of such Issuance, drawing or payment, and Agent shall
provide copies of such notices to each Lender reasonably promptly after receipt
thereof; (B) upon the request of Agent (or any Lender through Agent), copies of
any Letter of Credit Issued by such L/C Issuer and any related L/C Reimbursement
Agreement and such other documents and information as may reasonably be
requested by Agent; and (C) on the first Business Day of each calendar week, a
schedule of the Letters of Credit Issued by such L/C Issuer, in form and
substance reasonably satisfactory to Agent, setting forth the Letter of Credit
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related Letter of Credit Obligations in an amount equal
to its Commitment Percentage of such Letter of Credit Obligations.

 

4



--------------------------------------------------------------------------------

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after the
Borrower receives notice from such L/C Issuer that payment has been made under
such Letter of Credit or that such L/C Reimbursement Obligation is otherwise due
(the “L/C Reimbursement Date”) with interest thereon computed as set forth in
clause (A) below. In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation which is not repaid by the Borrower as provided in this
clause (v) (or any such payment by the Borrower is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Agent of such failure (and,
upon receipt of such notice, Agent shall notify each Lender) and, irrespective
of whether such notice is given, such L/C Reimbursement Obligation shall be
payable on demand by the Borrower with interest thereon computed (A) from the
date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement
Date, at the interest rate applicable during such period to Revolving Loans that
are Base Rate Loans and (B) thereafter until payment in full, at the interest
rate applicable during such period to past due Revolving Loans that are Base
Rate Loans.

(vi) Reimbursement Obligations of the Revolving Credit Lenders. If no Lender is
a Non-Funding Lender (or if the only Non-Funding Lender is the L/C Issuer that
issued such Letter of Credit), upon receipt of the notice described in
clause (v) above from Agent, each Lender shall pay to Agent for the account of
such L/C Issuer its Commitment Percentage of such Letter of Credit Obligations.
If any Lender (other than the Lender that is the L/C Issuer that issued such
Letter of Credit) is a Non-Funding Lender, that Non-Funding Lender’s Letter of
Credit Obligations shall be reallocated to and assumed by the other Lenders pro
rata in accordance with their Commitment Percentages of the Revolving Loan
(calculated as if the Non-Funding Lender’s Commitment Percentage was reduced to
zero and each other Lender’s Commitment Percentage had been increased
proportionately). If any Lender (other than the Lender that is the L/C Issuer
that issued such Letter of Credit) is a Non-Funding Lender, upon receipt of the
notice described in clause (v) above from Agent, each Lender that is not a
Non-Funding Lender shall pay to Agent for the account of such L/C Issuer its
pro-rata share (increased as described above) of the Letter of Credit
Obligations that from time to time remain outstanding (the aggregate amount
required to be funded pursuant to this sentence by such Lenders that are not
Non-Funding Lenders in excess of the amount such Lenders would have otherwise
been required to fund in accordance with the first sentence of this
clause (vi) in the event there were no Non-Funding Lenders is referred to as the
“Aggregate Excess Funding Amount”); provided that no Lender shall be required to
fund any amount which would result in the sum of its outstanding Revolving
Loans, outstanding Letter of Credit Obligations, amounts of its participations
in Swing Loans and its pro rata share of unparticipated amounts in Swing Loans
to exceed its Revolving Loan Commitment. By making such payment (other than
during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Borrower, which, upon receipt thereof by such L/C Issuer, the Borrower shall be
deemed to have used in whole to repay such L/C Reimbursement Obligation. Any
such payment that is not deemed a Revolving Loan shall be deemed a funding by
such Lender of its participation in the applicable Letter of Credit and the
Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay over to such Lender all duplicate
payments received from Persons other than Lenders making payment on behalf of a
Credit Party by such L/C Issuer with respect to such portion of such L/C
Reimbursement Obligation.

 

5



--------------------------------------------------------------------------------

(vii) Obligations Absolute. The obligations of the Borrower and the Lenders
pursuant to clauses (iv), (v) and (vi) above shall be absolute, unconditional
and irrevocable and performed strictly in accordance with the terms of this
Agreement irrespective of (A) (i) the invalidity or unenforceability of any term
or provision in any Letter of Credit, any document transferring or purporting to
transfer a Letter of Credit, any Loan Document (including the sufficiency of any
such instrument), or any modification to any provision of any of the foregoing,
(ii) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (iii) any loss or delay, including in the
transmission of any document, (B) the existence of any setoff, claim, abatement,
recoupment, defense or other right that any Person (including any Credit Party)
may have against the beneficiary of any Letter of Credit or any other Person,
whether in connection with any Loan Document or any other Contractual Obligation
or transaction, or the existence of any other withholding, abatement or
reduction, (C) in the case of the obligations of any Lender, (i) the failure of
any condition precedent set forth in Section 2.2 to be satisfied (each of which
conditions precedent the Lenders hereby irrevocably waive) or (ii) any adverse
change in the condition (financial or otherwise) of any Credit Party and (D) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
Borrower or any Lender hereunder. No provision hereof shall be deemed to waive
or limit the Borrower’s right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law. Nothing herein shall excuse L/C
Issuer for liability to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of L/C Issuer under the terms of the
applicable L/C Reimbursement Agreement as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

(c) Swing Loans.

(i) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender may, in its sole discretion, make Loans (each a “Swing Loan”)
available to the Borrower under the Revolving Loan Commitments from time to time
on any Business Day during the period from the Closing Date through the Final
Availability Date in an aggregate principal amount at any time outstanding not
to exceed its Swingline Commitment; provided, however, that the Swingline Lender
may not make any Swing Loan (x) to the extent that after giving effect to such
Swing Loan, the aggregate principal amount of all Revolving Loans would exceed
the Maximum Revolving Loan Balance and (y) during the period commencing on the
first Business Day after it receives notice from Agent or the Required Lenders
that one or more of the conditions precedent contained in Section 2.2 are not
satisfied and ending when such conditions are satisfied or duly waived. In
connection with the making of any Swing Loan, the Swingline Lender may but shall
not be required to determine that, or take notice whether, the conditions
precedent set forth in Section 2.2 have been satisfied or waived. Each Swing
Loan shall be a Base Rate Loan and must be repaid as provided herein, but in any
event must be repaid in full on the Revolving Termination Date. Within the
limits set forth in the first sentence of this clause (i), amounts of Swing
Loans repaid may be reborrowed under this clause (i).

 

6



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to Agent a notice to be received not later than 2:00 p.m. (New York time)
on the day of the proposed Borrowing, which shall be made in a writing or in an
Electronic Transmission substantially in the form of Exhibit 1.1(d) or in a
writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of Revolving Loans requests a
Borrowing of Base Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein, make a Swing Loan to the Borrower in an aggregate
amount not to exceed such proposed Borrowing, and the aggregate amount of the
corresponding proposed Borrowing shall be reduced accordingly by the principal
amount of such Swing Loan. Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Borrower by making the proceeds thereof available to Agent and,
in turn, Agent shall make such proceeds available to the Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans. If no Lender is a Non-Funding Lender, the
Swingline Lender may at any time (and shall, no less frequently than once each
week) forward a demand to Agent (which Agent shall, upon receipt, forward to
each Lender) that each Lender pay to Agent, for the account of the Swingline
Lender, such Lender’s Commitment Percentage of the outstanding Swing Loans. If
any Lender is a Non-Funding Lender, that Non-Funding Lender’s reimbursement
obligations with respect to the Swing Loans shall be reallocated to and assumed
by the other Lenders pro rata in accordance with their Commitment Percentages of
the Revolving Loans (calculated as if the Non-Funding Lender’s Commitment
Percentage was reduced to zero and each other Lender’s Commitment Percentage had
been increased proportionately). If any Lender is a Non-Funding Lender, upon
receipt of the demand described above, each Lender that is not a Non-Funding
Lender will be obligated to pay to Agent for the account of the Swingline Lender
its pro rata share of the outstanding Swing Loans (increased as described
above); provided that no Lender shall be required to fund any amount which would
result in the sum of its outstanding Revolving Loans, outstanding Letter of
Credit Obligations, amounts of its participations in Swing Loans and its pro
rata share of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment. Each Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in the Agent’s discretion, be deemed to be received on the next
Business Day. Upon receipt by Agent of such payment (other than during the
continuation of any Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt of such payment by the Swingline Lender from Agent, the Borrower
shall be deemed to have used in whole to refinance such Swing Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Commitment
Percentage of such Swing Loan. If any payment made by any Lender as a result of
any such demand is not deemed a Revolving Loan, such payment shall be deemed a
funding by such Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by the Swingline Lender of any
payment from any Lender pursuant to this clause (iii) with respect to any
portion of any Swing Loan, the Swingline Lender shall promptly pay over to such
Lender all payments of principal (to the extent received after such payment by
such Lender) and interest (to the extent accrued with respect to periods after
such payment) on account of such Swing Loan received by the Swingline Lender
with respect to such portion.

 

7



--------------------------------------------------------------------------------

(iv) Obligation to Fund Absolute. Each Lender’s obligations pursuant to
clause (iii) above shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (A) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against the Swingline Lender, Agent, any
other Lender or L/C Issuer or any other Person, (B) the failure of any condition
precedent set forth in Section 2.2 to be satisfied or the failure of the
Borrower to deliver a Notice of Borrowing (each of which requirements the
Lenders hereby irrevocably waive) and (C) any adverse change in the condition
(financial or otherwise) of any Credit Party.

1.2 Notes.

(a) The Revolving Loans made by each Lender shall be evidenced by this Agreement
and, if requested by such Lender, a Revolving Note payable to such Lender in an
amount equal to such Lender’s Revolving Loan Commitment.

(b) Swing Loans made by the Swingline Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in an amount equal
to the Swingline Commitment.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans. Commencing
on the first day of the calendar month immediately following the calendar month
during which financial statements for June 2010 are delivered, and continuing
thereafter, the Applicable Margin for Loans shall be subject to adjustment as
set forth in the definition of Applicable Margin. Agent will with reasonable
promptness notify the Borrower and the Lenders of the effective date (which
shall be the first day of each calendar month, prospectively) and the amount of
each such change, provided that any failure to do so shall not relieve the
Borrower of any liability hereunder or provide the basis for any claim against
Agent. Each determination of an interest rate by Agent shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

 

8



--------------------------------------------------------------------------------

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Loans in full.

(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the Loans
under the Loan Documents from and after the date of occurrence of such Event of
Default, at a rate per annum which is determined by adding two percent
(2.00%) per annum to the interest rate then in effect for such Loans (which, for
the avoidance of doubt, consists of the Applicable Margin then in effect for
such Loans plus the LIBOR or Base Rate, as the case may be). All such interest
shall be payable on demand of Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

 

9



--------------------------------------------------------------------------------

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this
subsection 1.4(b), shall establish and maintain at its address referred to in
Section 9.2 (or at such other address as Agent may notify the Borrower) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans, Swing Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations, and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Revolving Loan Commitment of each
Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (6) any other payment received by Agent
from the Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received by Agent prior to 2:00
p.m. (New York time) (i) on the requested Borrowing date of each Base Rate Loan
equal to or less than $50,000,000, (ii) on the date which is three (3) Business
Days prior to the requested Borrowing date of each Base Rate Loan in excess of
$50,000,000 and (iii) on the day which is three (3) Business Days prior to the
requested Borrowing date in the case of each LIBOR Rate Loan. Such Notice of
Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000, or $5,000,000 in the case of a LIBOR Rate Loan);

(ii) the requested Borrowing date, which shall be a Business Day;

 

10



--------------------------------------------------------------------------------

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Closing Date will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
the wire transfer instructions specified on the signature page hereto.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert all or any part of any LIBOR Rate Loan to a Base Rate Loan,
subject to Section 10.4 if such conversion is made prior to the expiration of
the Interest Period applicable thereto, or (iv) continue all or any portion of
any Loan as a LIBOR Rate Loan upon the expiration of the applicable Interest
Period. Any Loan or group of Loans having the same proposed Interest Period to
be made or continued as, or converted into, a LIBOR Rate Loan must be in a
minimum amount of $5,000,000. Any such election must be made by Borrower by 2:00
p.m. (New York time) on the 3rd Business Day prior to (1) the date of any
proposed Revolving Loan which is to bear interest at LIBOR, (2) the end of each
Interest Period with respect to any LIBOR Rate Loans to be continued as such, or
(3) the date on which the Borrower wishes to convert any Base Rate Loan to a
LIBOR Rate Loan for an Interest Period designated by the Borrower in such
election. If no election is received with respect to a LIBOR Rate Loan by 2:00
p.m. (New York time) on the 3rd Business Day prior to the end of the Interest
Period with respect thereto, that LIBOR Rate Loan shall be converted to a Base
Rate Loan at the end of its Interest Period. The Borrower must make such
election by notice to Agent in writing, including by Electronic Transmission. In
the case of any conversion or continuation, such election must be made pursuant
to a written notice (a “Notice of Conversion/Continuation”) substantially in the
form of Exhibit 1.6 or in a writing in any other form acceptable to Agent. No
Loan shall be made, converted into or continued as a LIBOR Rate Loan, if an
Event of Default exists at the time of such proposed conversion or continuation
and Agent or Required Lenders have determined not to make or continue any Loan
as a LIBOR Rate Loan as a result thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Voluntary Prepayments; Commitment Reductions.

(a) The Borrower may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice to Agent prepay
or repay the Revolving Loans in whole or in part in increments of at least
$100,000 (or the remaining balance, if less, and other than Swing Loans, for
which prior written notice is not required and for which no minimum prepayment
or repayment amount shall apply). Subject to Section 1.10(c), amounts
transferred pursuant to the Control Agreements shall be applied to the repayment
of outstanding Revolving Loans without the necessity of notice and without
regard to minimum increments, or if no Revolving Loans are outstanding, shall be
transferred per the Borrower’s written instructions. The proceeds of all such
prepayments and repayments shall be applied first to any Base Rate Loans then
outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest
Periods remaining, and shall be without penalty or premium, except as provided
in Sections 1.9 and 10.4.

(b) The Borrower may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice to Agent
permanently reduce (or terminate) the Aggregate Revolving Loan Commitment in
increments of at least $5,000,000 (or the remaining amount, if less); provided,
that the Aggregate Revolving Loan Commitment shall not be reduced to an amount
less than the sum of the aggregate outstanding principal balance of Revolving
Loans and Swing Loans plus Letter of Credit Obligations outstanding, and if the
Aggregate Revolving Loan Commitment is not terminated, it may be reduced to no
less than $25,000,000. All reductions of the Aggregate Revolving Loan Commitment
shall be allocated pro rata among all Lenders with a Revolving Loan Commitment.
A permanent reduction of the Revolving Loan Commitment shall require a
corresponding pro rata reduction in the L/C Sublimit, and shall be without
penalty or premium, except as provided in Sections 1.9 and 10.4.

(c) Each notice of any prepayment, repayment or reduction shall not thereafter
be revocable by the Borrower and Agent will promptly notify each Lender thereof
and of such Lender’s Commitment Percentage of such prepayment, repayment or
reduction; provided, however, that notice may be contingent on the occurrence of
a refinancing or the consummation of a sale or other disposition of assets and
may be revoked or the termination date deferred if the refinancing or sale or
other disposition of assets does not occur, which revocation shall be subject to
reimbursement for funding losses as set forth in Section 10.4.

 

12



--------------------------------------------------------------------------------

1.8 Mandatory Prepayments of the Revolving Loans.

(a) The Borrower shall repay to the Lenders in full on the date specified in
clause (a) of the definition of “Revolving Termination Date” the aggregate
principal amount of the Revolving Loans and Swing Loans outstanding on the
Revolving Termination Date.

(b) If the Total Exposure exceeds the Borrowing Base on any day by more than the
amount of Overadvances permitted in writing by the Agent and which are not then
due and payable, the Borrower shall immediately prepay the outstanding Loans and
then cash collateralize outstanding Letters of Credit in an amount sufficient to
eliminate such excess in accordance herewith and in a manner reasonably
satisfactory to the L/C Issuers. The proceeds of such mandatory prepayment shall
be applied first to any Swing Loans then outstanding and then to outstanding
Revolving Loans.

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in the letter agreement between the Borrower
and Agent dated December 23, 2009 (as amended from time to time, the “Fee
Letter”).

(b) Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) in an amount equal to the Monthly Average Usage multiplied by
three-quarters of one percent (0.75%) per annum; provided that no amount shall
be due in respect of the Commitment Percentage of any Non-Funding Lender. Such
fee shall be payable monthly in arrears on the first day of the calendar month
following the date hereof and the first day of each calendar month thereafter.
The Unused Commitment Fee shall accrue at all times from and after mutual
execution and delivery of this Agreement until the Final Availability Date.
Following receipt of the Unused Commitment Fee, Agent shall pay to each Lender
(other than the Swingline Lender with respect to any Swing Loans) from, and to
the extent of, the Unused Commitment Fee and interest received by it on the
Swing Loans an amount equal to its pro rata share of calculated as if the
average daily balance of Swing Loans for the preceding calendar month had been
zero.

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) without duplication of costs and expenses
otherwise payable to Agent or Lenders hereunder or fees otherwise paid by the
Borrower, all reasonable and documented out-of-pocket costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
and (ii) for each calendar month during which any Letter of Credit Obligation
shall remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal
to the product of the average daily undrawn face amount of all Letters of Credit
issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to four percent (4.00%) per annum; provided, however, at
Agent’s or Required Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum.
Such fee shall be paid to Agent for the benefit of the Lenders in arrears, on
the first day of each calendar month and on the date on which all Letter of
Credit Obligations have been discharged. In addition, the Borrower shall pay to
any L/C Issuer, on demand, its customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued. In addition, on the first Business Day of
each calendar month, the Borrower shall pay in arrears to the Agent for the
benefit of each applicable L/C Issuer, a fronting fee equal to one quarter of
one percent (0.25%) per annum multiplied by the face amount of all Letters of
Credit issued by such L/C Issuer during the preceding calendar month.

 

13



--------------------------------------------------------------------------------

(d) Prepayment Fee. If, at any time prior to the six-month anniversary of the
Closing Date, (i) the Borrower prepays the Revolving Loan (other than pursuant
to Section 1.8) and in connection therewith reduces or terminates the Revolving
Loan Commitment, whether voluntarily or involuntarily and whether before or
after acceleration of the Obligations or (ii) any of the Revolving Loan
Commitments are otherwise terminated, the Borrower shall pay to Agent, for the
pro rata benefit of the applicable Lenders, as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
an amount equal to one percent (1.0%) multiplied by the amount of the reduction
of the Aggregate Revolving Loan Commitment. The Credit Parties agree that the
percentages set forth in this section are a reasonable calculation of Lenders’
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from a prepayment and/or an early repayment of the
Loans or early termination of the Aggregate Revolving Loan Commitment.

(e) Wire Transfer Fee. The Borrower shall pay a $25 wire transfer fee in
connection with each wire transfer made by the Agent, any L/C Issuer or any
Lender to the Borrower pursuant to this Agreement.

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein or in the Control
Agreements, be made to Agent (for the ratable account of the Persons entitled
thereto) at the address for payment specified in the signature page hereof in
relation to Agent (or such other address as Agent may from time to time specify
in accordance with Section 9.2), including payments utilizing the ACH system,
and shall be made in Dollars and by wire transfer or ACH transfer in immediately
available funds (which shall be the exclusive means of payment hereunder), no
later than 2:00 p.m. (New York time) on the date due. Any payment which is
received by Agent later than 2:00 p.m. (New York time) may in Agent’s discretion
be deemed to have been received on the immediately succeeding Business Day and
any applicable interest or fee shall continue to accrue. The Borrower and each
other Credit Party hereby irrevocably waives the right to direct the application
during the continuance of an Event of Default of any and all payments in respect
of any Obligation and any proceeds of Collateral. The Borrower hereby authorizes
Agent and each Lender to make a Revolving Loan (which shall be a Base Rate Loan
and which may be a Swing Loan) to pay (i) interest, principal (including Swing
Loans), L/C Reimbursement Obligations, agent fees, Unused Commitment Fees and
Letter of Credit Fees, in each instance, on the date due, or (ii) after five
(5) days’ prior notice to the Borrower, other fees, costs or expenses payable by
the Borrower or any of its Subsidiaries hereunder or under the other Loan
Documents.

 

14



--------------------------------------------------------------------------------

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent
(including proceeds from the realization of Collateral) in respect of any
Obligation in accordance with clauses first through sixth below. Notwithstanding
any provision herein to the contrary (but subject to the terms of
Section 1.11(b)), all amounts collected or received by Agent after any or all of
the Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above (which share
shall take into account, and be adjusted for, any non-pro rata Loans made
pursuant to the terms hereof while any Lender constitutes a Non-Funding Lender
or as a consequence of any Lender being a Non-Funding Lender).

 

15



--------------------------------------------------------------------------------

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrower, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower no later than the Business Day prior to
the scheduled Borrowing date applicable thereto (or 2:00 p.m. New York time on
the scheduled Borrowing date if a Base Rate Loan), and each such Lender shall
pay Agent such Lender’s Commitment Percentage of such requested Loan, in same
day funds, by wire transfer to Agent’s account, as set forth on Agent’s
signature page hereto, no later than 1:00 p.m. (New York time) on such scheduled
Borrowing date (or 3:00 p.m. New York time if a Base Rate Loan). Nothing in this
subsection 1.11(a) or elsewhere in this Agreement or the other Loan Documents,
including the remaining provisions of Section 1.11, shall be deemed to require
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Revolving Loan Commitment hereunder or to prejudice
any rights that Agent, any Lender or the Borrower may have against any Lender as
a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan.
Provided that each Lender has funded all payments required to be made by it and
funded all purchases of participations required to be funded by it under this
Agreement and the other Loan Documents as of such Settlement Date, Agent shall
pay to each Lender such Lender’s Commitment Percentage (as increased in
accordance with the reallocation and assumption required by the second sentence
of subsection 1.1(b)(vi) until such time as such Lenders have received payment
in full of the Aggregate Excess Funding Amount) of principal, interest and fees
paid by the Borrower since the previous Settlement Date for the benefit of such
Lender on the Loans held by it. Such payments shall be made by wire transfer to
such Lender not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date. Agent shall be entitled to set off the funding
shortfall against any Non-Funding Lender’s Commitment Percentage of all payments
received from the Borrower, after making payment in full of the Aggregate Excess
Funding Amount to the funding Lenders thereof, and hold, in a non-interest
bearing account, all remaining portions of any payments received by Agent for
the benefit of any Non-Funding Lender pursuant to this Agreement as cash
collateral for any unfunded reimbursement obligations of such Non-Funding Lender
until the Obligations are paid in full in cash, all Letter of Credit Obligations
have been discharged or cash collateralized and all Revolving Loan Commitments
have been terminated, and upon such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender. Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are Base Rate Loans.

 

16



--------------------------------------------------------------------------------

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Lender will make its Commitment Percentage of each Revolving Loan available to
Agent on each Borrowing date. If such Commitment Percentage is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Commitment Percentage
forthwith upon Agent’s demand, Agent shall promptly notify the Borrower and the
Borrower shall immediately repay such amount to Agent. Nothing in this
subsection 1.11(c) or elsewhere in this Agreement or the other Loan Documents
shall be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Revolving Loan Commitment
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder. Without limiting the
provisions of subsection 1.11(b), to the extent that Agent advances funds to the
Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such advance is made, Agent shall be entitled to retain for its
account all interest accrued on such advance from the date such advance was made
until reimbursed by the applicable Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it
hereunder, or to fund any purchase of any participation to be made or funded by
it on the date specified therefor shall not relieve any other Lender (each such
other Lender, an “Other Lender”) of its obligations to make such loan or fund
the purchase of any such participation on such date, but neither Agent nor,
other than as expressly set forth herein, any Other Lender shall be responsible
for the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” (or be, or have its Revolving Loans and Revolving Loan
Commitment, included in the determination of “Required Lenders” or “Lenders
directly affected” pursuant to Section 9.1) for any voting or consent rights
under or with respect to any Loan Document, and no Non-Funding Lender shall be
entitled to receive any Unused Commitment Fee. Moreover, for the purposes of
determining Required Lenders, the Revolving Loans and Revolving Loan Commitments
held by Non-Funding Lenders shall be excluded from the total Loans and Revolving
Loan Commitments outstanding.

 

17



--------------------------------------------------------------------------------

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto (to the extent not inconsistent with the express provisions
hereof). Without limiting the generality of the foregoing, Agent is hereby
authorized to establish procedures to make available or deliver, or to accept,
notices, documents and similar items on, by posting to or submitting and/or
completion on, E-Systems.

1.12 Eligible Accounts. All of the Accounts owned by each Operating Company and
properly reflected as “Eligible Accounts” in the most recent Borrowing Base
Certificate delivered by Borrower to Agent shall be “Eligible Accounts” for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion. In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria, in its Permitted Discretion, subject to
the approval of Required Lenders in the case of adjustments or new criteria
which have the effect of making more credit available. Eligible Accounts shall
not include the following Accounts of an Operating Company:

(a) Past Due Accounts. Accounts that are not paid within the earlier of sixty
(60) days following its due date or ninety (90) days following its original
invoice date.

(b) Cross Aged Accounts.

(i) Accounts that are the obligations of an Account Debtor (other than PepsiCo,
Inc. and its Affiliates) if fifty percent (50%) or more of the Dollar Equivalent
of all Accounts owing by that Account Debtor are ineligible under the other
criteria set forth in this Section 1.12 (other than clause (h));

(ii) Accounts that are the obligations of PepsiCo, Inc. and its Affiliates if
fifty percent (50%) or more of the Dollar Equivalent of all Accounts owing by
PepsiCo, Inc. and its Affiliates are ineligible under clause (a) of this
Section 1.12;

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor the
principal place of its business of which, or its jurisdiction of organization,
is a country other than the United States, England or Canada, unless payment
thereof is assured by a letter of credit assigned and delivered to (or naming as
beneficiary) Agent reasonably satisfactory to Agent as to form, amount and
issuer;

(d) Government Accounts. Accounts that are the obligation of an Account Debtor
that is the United States or United Kingdom government or a political
subdivision thereof, or any state, county or municipality or department, agency
or instrumentality thereof unless Agent, in its Permitted Discretion, has agreed
to the contrary in writing, or the applicable Operating Company has complied
with respect to such obligation with the Federal Assignment of Claims Act of
1940, or any applicable or comparable foreign, state, county or municipal law
restricting the assignment thereof with respect to such obligation;

 

18



--------------------------------------------------------------------------------

(e) Contra Accounts. Accounts to the extent that Holdings or a Subsidiary
thereof is liable for goods sold or services rendered by the applicable Account
Debtor to Holdings or any Subsidiary thereof but only to the extent of the
potential offset;

(f) Chargebacks/Partial Payments/Disputed. Any Account if any defense,
counterclaim, setoff or dispute is asserted as to such Account, but only to the
extent of the defense, counterclaim, setoff or dispute asserted;

(g) Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
Affiliate of any Credit Party;

(h) Concentration Risk. Accounts to the extent that such Account, together with
all other Accounts owing by such Account Debtor and its Affiliates as of any
date of determination exceed twenty percent (20%) of all Eligible Accounts (or
in the case of Accounts of PepsiCo., Inc. and its Affiliates, exceed twenty-five
percent (25%) of all Eligible Accounts);

(i) Credit Risk. Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower;

(j) Pre-Billing. Accounts with respect to which an invoice, in one of the forms
(if any) that has been approved by Agent on or prior to the date hereof or
otherwise reasonably acceptable to Agent in form and substance, has not been
sent to the applicable Account Debtor;

(k) Defaulted Accounts; Bankruptcy. Accounts where:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(ii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors (provided that in the case of any Account Debtor that
is a debtor in a case under the U.S. Bankruptcy Code or similar law,
post-petition Accounts that are not ineligible pursuant to another clause in
this definition may be treated as Eligible Accounts in the Agent’s Permitted
Discretion);

(l) Employee Accounts. Accounts that arise from a sale to any director, officer,
other employee, or to any entity that has any common officer or director with
Holdings or any Subsidiary thereof;

(m) Progress Billing. Accounts (i) as to which the applicable Operating Company
is not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process, or (ii) if the Account represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to an Operating Company’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer
(for purposes of this clause (m), Accounts owing by an Account Debtor for molds
shall not constitute “progress billings”);

 

19



--------------------------------------------------------------------------------

(n) Bill and Hold. Accounts that arise with respect to goods that are delivered
on a bill-and-hold basis;

(o) C.O.D. Accounts that arise with respect to goods that are delivered on a
cash-on-delivery basis;

(p) Credit Limit. Accounts to the extent such Account exceeds any credit limit
established by Agent, in its Permitted Discretion, following prior notice of
such limit by Agent to the Borrower;

(q) Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than Dollars, and in the case of Accounts owned by Constar UK,
any currency other than Dollars, Euros or Pounds Sterling;

(r) Other Liens Against Receivables. Accounts that (i) are not owned by an
Operating Company or (ii) are subject to any right, claim, Lien or other
interest of any other Person, other than Liens in favor of Agent, securing the
Obligations;

(s) Conditional Sale. Accounts that arise with respect to goods that are placed
on consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is conditional;

(t) Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or chattel paper;

(u) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(v) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by an Operating
Company in the Ordinary Course of Business, including, without limitation, Sales
of Equipment and bulk sales;

(w) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien;

(x) Constar UK. Any Accounts of Constar UK if any Person has attempted to
enforce Constar UK’s guarantee of the First Mortgage Notes (unless such
attempted enforcement is withdrawn to the reasonable satisfaction of the Agent
in its Permitted Discretion); or

(y) Rebate Accounts. Accounts to the extent that Holdings or a Subsidiary
thereof is liable for rebates to the applicable Account Debtor thereof but only
to the extent of the potential offset.

 

20



--------------------------------------------------------------------------------

1.13 Eligible Inventory. All of the Inventory owned by each Operating Company
and properly reflected as “Eligible Inventory”, or “Eligible In-Transit
Inventory” in the most recent Borrowing Base Certificate delivered by Borrower
to Agent shall be “Eligible Inventory” or “Eligible In-Transit Inventory”, as
applicable for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below or in the component definitions herein
applies. Agent shall have the right to establish, modify, or eliminate Reserves
against Eligible Inventory from time to time in its Permitted Discretion. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the applicable criteria, to establish new
criteria with respect to Eligible Inventory, and/or Eligible In-Transit
Inventory in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available. Eligible Inventory shall not include the following
Inventory of an Operating Company:

(a) Excess/Obsolete. Inventory that is excess, obsolete, unsaleable, shopworn,
or seconds;

(b) Damaged. Inventory that is damaged or unfit for sale;

(c) Locations < $100M. Inventory is located at any site if the aggregate book
value of Inventory at any such location is less than $100,000;

(d) Consignment. Inventory that is placed on consignment, unless (or Agent has
given its prior consent thereto) (x) a reasonably satisfactory, acknowledged
bailee letter has been received by Agent with respect thereto and the consignee
has not granted a security interest in its Inventory to any third party or
(y) Reserves satisfactory to Agent in its Permitted Discretion have been
established with respect thereto; provided, however, no Reserves shall be
established pursuant to this clause (d) (x) prior to June 11, 2010 with respect
to any such location for which a satisfactory bailee letter shall not have been
delivered or such third party security interests exist unless Excess
Availability would be less than $10,000,000 after reducing Excess Availability
by an amount equal to the Reserves which would have been established with
respect to each such location under this clause (d) and under clause (e) of this
Section 1.13 in Agent’s Permitted Discretion if this proviso and the proviso in
such clause (e) below had not been applicable and (y) on or after June 11, 2010
with respect to any such location for which a bailee letter shall not have been
delivered or such third party security interests exist unless Excess
Availability would be less than $20,000,000 after reducing Excess Availability
by an amount equal to the Reserves which would have been established with
respect to each such location in Agent’s Permitted Discretion if such provisos
had not been applicable;

 

21



--------------------------------------------------------------------------------

(e) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by an Operating Company and set forth in Schedule 3.21 or (ii) is stored
at a leased location, unless (or Agent has given its prior consent thereto)
(x) a reasonably satisfactory landlord waiver has been delivered to Agent or
(y) Reserves satisfactory to Agent in its Permitted Discretion have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless (or Agent has given its prior consent thereto) (x) a reasonably
satisfactory, acknowledged bailee letter has been received by Agent with respect
thereto and such warehouseman or bailee has not granted a security interest in
its Inventory to any third party or (y) Reserves satisfactory to Agent in its
Permitted Discretion have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage (other than in respect of the
First Mortgage Notes) in favor of a lender other than Agent, unless (or Agent
has given its prior consent thereto) a reasonably satisfactory mortgagee waiver
(or intercreditor agreement) has been delivered to Agent; provided, however, no
Reserves shall be established pursuant to this clause (e) (x) prior to June 11,
2010 with respect to any such location for which a satisfactory landlord waiver
or bailee letter shall not have been delivered or such third party security
interests exist unless Excess Availability would be less than $10,000,000 after
reducing Excess Availability by an amount equal to the Reserves which would have
been established with respect to each such location under this clause (e) and
under clause (d) of this Section 1.13 in Agent’s Permitted Discretion if this
proviso and the proviso in such clause (d) above had not been applicable and
(y) on or after June 11, 2010 with respect to any such location for which a
satisfactory landlord waiver or bailee letter shall not have been delivered or
such third party security interests exist unless Excess Availability would be
less than $20,000,000 after reducing Excess Availability by an amount equal to
the Reserves which would have been established with respect to each such
location in Agent’s Permitted Discretion if such provisos had not been
applicable;

(f) In-Transit. Inventory that is in transit, except for Eligible In-Transit
Inventory, Inventory in transit between United States locations of the Borrower
and Inventory in transit between English locations of Constar UK, as applicable,
as to which Agent’s Liens have been perfected at origin and destination;

(g) Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party (other than, in each case, any such third party that has
requested the manufacture of such Inventory) for the sale or disposition of that
Inventory (which consent has not been obtained) or the payment of any monies to
any third party upon such sale or other disposition (to the extent of such
monies);

(h) Display. Inventory that consists of display items;

(i) Returns. Inventory that consists of goods which have been returned by the
buyer, to the extent held for inspection

(j) Hazardous Materials. Inventory that constitutes Hazardous Materials (other
than MonOxbar, Diamond Clear, precursor materials, and petroleum-based resins
and chemicals, in each case to the extent constituting Hazardous Materials) or
goods that can be transported or sold only with licenses (other than, for the
avoidance of doubt, Food and Drug Administration approval which has been
obtained) that are not readily available;

(k) Un-insured. Inventory that is not covered by property insurance reasonably
acceptable to Agent;

(l) Not Owned/Other Liens. Inventory that is not owned by an Operating Company
or is subject to Liens (other than Permitted Liens described in subsections
5.1(b), (c) and (f), or, subject to compliance with subsection 1.13(e),
Permitted Liens described in subsection 5.1(d)) or the rights of any other
Person, including the rights of a purchaser that has made progress payments and
the rights of a surety that has issued a bond to assure such Operating Company’s
performance with respect to that Inventory, and including raw materials in
Constar UK’s possession with respect to which suppliers retain legal title;

 

22



--------------------------------------------------------------------------------

(m) Unperfected. Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in subsection 5.1(d) if such Inventory otherwise complies with subsection
1.13(e) above;

(n) Negotiable Bill of Sale. Inventory that is covered by a negotiable document
of title, unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties;

(o) Not Ordinary Course. Inventory (other than raw materials, parts, supplies,
tooling and containers, packing, packaging, shipping and similar materials
related thereto) that is not of a type held for sale in the Ordinary Course of
Business of an Operating Company; or

(p) Constar UK. Any Inventory of Constar UK if any Person has attempted to
enforce Constar UK’s guarantee of the First Mortgage Notes (unless such
attempted enforcement is withdrawn to the reasonable satisfaction of the Agent
in its Permitted Discretion).

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to Agent:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1 (except as may otherwise be
indicated therein as to be delivered post-closing), each in form and substance
reasonably satisfactory to Agent;

(b) Availability. After payment of all costs and expenses in connection
therewith, funding of the initial Revolving Loans (including, without limitation
Revolving Loans repaying the outstanding loans and cash collateral for letters
of credit under the Prior Credit Agreement) and issuance of the initial Letters
of Credit, Excess Availability (calculated on a pro forma basis, with trade
payables of the Credit Parties being paid in the ordinary course of business,
other expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales and without deterioration of working capital)
shall be not less than $15,000,000;

(c) Repayment of Prior Credit Agreement Obligations; Satisfaction of Outstanding
L/Cs. (i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all obligations owing by any Credit Party
under or in connection with the Prior Credit Agreement (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) will be repaid in full from the proceeds of the initial Loans and/or
cash on hand and all Liens upon any of the property of the Borrower or any of
their Subsidiaries in connection with the Prior Credit Agreement shall be
terminated immediately upon such payment; and (ii) all outstanding letters of
credit issued or guaranteed in connection with the Prior Credit Agreement shall
have been cash collateralized, supported by a guaranty of Agent or supported by
a Letter of Credit issued pursuant hereto, as mutually agreed upon by Agent, the
Borrower and applicable parties to the Prior Credit Agreement;

 

23



--------------------------------------------------------------------------------

(d) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the transactions contemplated hereunder (other than those items, if any,
indicated on Exhibit 2.1 as to be delivered or otherwise completed after the
Closing Date) or (ii) an officer’s certificate in form and substance reasonably
satisfactory to Agent affirming that no such consents or approvals are required;
and

(e) Payment of Fees. The Borrower shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including such fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date.

(f) Limitation on Indebtedness. The Borrower shall have delivered evidence to
the satisfaction of the Agent demonstrating that total face value Indebtedness
of the Borrower and the other Credit Parties in the aggregate as of the Closing
Date (including the Total Exposure hereunder that would be incurred on the
Closing Date net of the pay-off of the Prior Credit Agreement with the proceeds
thereof) shall not exceed face value of $250,000,000.

(g) Background Checks. The Agent shall have received background and reference
checks with results satisfactory to it with respect to: (i) each Credit Party
and any of its Affiliates and (ii) its officers and directors; in each case, as
determined by Agent in its Permitted Discretion.

(h) No Material Adverse Change.

(i) There shall not have been (a) since September 30, 2009, any material adverse
change, individually or in the aggregate, in the business, financial or other
condition of the Credit Parties taken as a whole, the industry in which any
Credit Party operates, or the collateral which will be subject to the security
interest granted to Agent and Lenders or in the prospects or projections of the
Credit Parties taken as a whole, (b) any litigation commenced which, if
successful, would have a material adverse impact on the Credit Parties taken as
a whole, its or their business, or its or their ability to repay the Loans, or
which would challenge the transactions contemplated hereby, and (c) since
September 30, 2009, any material increase in the liabilities, liquidated or
contingent, of the Credit Parties taken as a whole, or a material decrease in
the assets of the Credit Parties taken as a whole.

(ii) The Agent shall have received a certificate of the Responsible Officer of
the Borrower certifying as to the items described in clause (i) above.

 

24



--------------------------------------------------------------------------------

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect as of
such date (or in any respect to the extent such representation or warranty is
expressly qualified by a materiality concept), except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were untrue or incorrect in any material
respect as of such earlier date (or in any respect to the extent such
representation or warranty is expressly qualified by a materiality concept), it
being understood and agreed that, without limiting the foregoing provisions of
this parenthetical, the representations and warranties pertaining to the
information set forth in Schedules 3.16, 3.19 and 3.21 shall be deemed to have
been made as of the Closing Date or as the date such schedules have been last
updated in accordance with Section 4.2, as applicable), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is so
untrue or incorrect;

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default; or

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), except as provided in subsection 1.1(a), (i) the aggregate
outstanding amount of the Revolving Loans would exceed the Maximum Revolving
Loan Balance or (ii) the Total Exposure would exceed the Borrowing Base.

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied as of such
date and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and the Secured Parties,
pursuant to the Collateral Documents. Each Loan made and all Letter of Credit
Obligations incurred pursuant to this Agreement shall be made in reliance upon
the accuracy of the representations and warranties of the Credit Parties as made
or as deemed to be made as of the date of such Loan or incurrence of Letter of
Credit Obligations, as applicable, as provided in this Section 2.2.

 

25



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries (other than Constar Italy):

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and, if applicable, in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;

(b) has the corporate or similar power and authority to own its assets, carry on
its business and execute, deliver, and perform its obligations under, the Loan
Documents to which it is a party;

(c) has all governmental licenses, authorizations, Permits, consents and
approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents to which it is a party;

(d) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and, if applicable, in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and

(e) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c), clause (d) or clause (e), to the
extent that the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document to
which such Person is party, have been duly authorized by all necessary action,
and do not and will not:

(i) contravene the terms of any of that Person’s Organization Documents;

(ii) conflict with or result in any material breach or contravention of, or
(other than pursuant to the Collateral Documents) result in the creation of any
Lien under, any document evidencing any material Contractual Obligation to which
such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its Property is subject; or

(iii) violate any Requirement of Law in any material respect.

 

26



--------------------------------------------------------------------------------

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement or any other Loan Document except (a) for recordings and
filings in connection with the Liens granted to Agent under the Collateral
Documents, (b) those filings required to be made with the Securities and
Exchange Commission and (c) those obtained or made on or prior to the Closing
Date.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the knowledge of
each Credit Party, threatened, at law, in equity, in arbitration or before any
Governmental Authority, against any Credit Party, any Subsidiary of any Credit
Party (other than Constar Italy) or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby;

(b) would reasonably be expected to result in monetary judgment(s), individually
or in the aggregate, in excess of $6,000,000; or

(c) would reasonably be expected to result in equitable relief, individually or
in the aggregate, that could be reasonably be expected to result in a loss of
revenue, or increase in expenses, in an aggregate amount in excess of
$6,000,000.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. Except as specifically
disclosed in Schedule 3.5(a), as of the Closing Date, no Credit Party or any
Subsidiary of any Credit Party is the subject of any audit or any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any Requirement
of Law which violation would reasonably be expected to result in a Material
Adverse Effect.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the transactions
contemplated hereunder. No Credit Party and no Subsidiary of any Credit Party is
in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

3.7 ERISA Compliance.

(a) Schedule 3.7(a) sets forth, as of the Closing Date, a complete and correct
list of, and that separately identifies, (a) all Title IV Plans and (b) all
Multiemployer Plans. Each Benefit Plan, and each trust thereunder, intended to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies. Except for those that would not reasonably be
expected to result in Liabilities in excess of $5,000,000 in the aggregate,
(x) each Benefit Plan is in compliance with applicable provisions of ERISA, the
Code and other Requirements of Law, (y) there are no existing or pending (or to
the knowledge of any Credit Party, threatened in writing) claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Benefit Plan to which any
Credit Party incurs or otherwise has or could have an obligation or any
Liability and (z) no ERISA Event is reasonably expected to occur. On the Closing
Date, no ERISA Event has occurred in connection with which obligations and
liabilities (contingent or otherwise) remain outstanding. With respect to each
Title IV Plan, all ERISA Affiliates have satisfied the minimum funding standard
under Section 412(a) of the code and paid all minimum required contributions and
all required installments on or before the due dates provided under Section 430
of the Code (except for one required installment which was paid prior to the
Closing Date and within 30 days after the due date and for which no Lien was or
will be imposed under Section 430(k) of the Code).

(b) Schedule 3.7(b) identifies, as of the Closing Date, a complete and accurate
list of pension plans and/or arrangements operating in the United Kingdom
through which any of Holdings or its Subsidiaries currently contributes or could
be required to contribute (the “UK Pension Plans”). There are no amounts which
are treated under Section 75 of the United Kingdom Pensions Act 1995 as due from
any of Holdings or its Subsidiaries to any other pension scheme operated in the
United Kingdom in which any of Holdings or its Subsidiaries has been a
participating employer. Schedule 3.7(b) separately identifies which of the UK
Pension Plans is a defined benefit plan and which is a defined contribution
plan. All of the UK Pension Plans are registered pension schemes as defined in
chapter 2 of part 4 of the United Kingdom Finance Act 2004. There is no plan of
any Credit Party organized in England and Wales (or, to the knowledge of the
Credit Parties organized in England and Wales, of any other Person having the
power to amend or terminate any UK Pension Plan) to amend or terminate any UK
Pension Plan or otherwise do any act or omission so as to give rise to any claim
by the trustees of that plan whether under the related trust deed or rules of
that plan or under Section 75 of the United Kingdom Pensions Act 1995.
Contributions have been made to the UK Pension Plans as required under their
relevant schedule of contributions and recovery plan in force from time to time
as those terms are defined in Part 3 of the United Kingdom Pensions Act 2004 (as
amended) in all material respects. There are no facts or circumstances which may
give rise to the Pensions Regulator threatening to issue or issuing a Financial
Support Directive or a Contribution Notice with respect to any UK Pension Plans.

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans shall be used
solely for the purposes set forth in and permitted by Section 4.10. No Credit
Party and no Subsidiary of any Credit Party is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

28



--------------------------------------------------------------------------------

3.9 Ownership of Property; Liens. As of the Closing Date, the Real Estate listed
in Schedule 3.9 constitutes all of the owned and leased Real Estate of each
Credit Party. Each of the Credit Parties and each of their respective
Subsidiaries has good record and marketable title in fee simple to (or, in the
case of Constar UK, good and marketable title to freehold property), or valid
leasehold interests in, all Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses, except, in any case, where the failure to hold good and valid title
to Real Estate or equipment, or valid leasehold interests with respect to Real
Estate or equipment, would not be reasonably expected to have a Material Adverse
Effect. As of the Closing Date, none of the Real Estate of any Credit Party or
any Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens. As of the Closing Date, except as would not reasonably be expected to
have a Material Adverse Effect, all permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

3.10 Taxes. Except as specifically disclosed in Schedule 3.5(a), all material
federal, state, local and foreign income and franchise and other material tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by any Tax Affiliate have been filed with the appropriate Governmental
Authorities, all such Tax Returns are true and correct in all material respects,
and all taxes, assessments and other governmental charges and impositions
required to be reflected therein or otherwise due and payable have been paid
prior to the date on which any Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. Except as specifically
disclosed in Schedule 3.5(a), as of the Closing Date, (i) to the knowledge of
each Credit Party, no Tax Return is under audit or examination by any
Governmental Authority, and (ii) no notice of any audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities, in each case except as would not
reasonably be expected to have a Material Adverse Effect. No Tax Affiliate has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined
or unitary group other than the group of which a Tax Affiliate is the common
parent.

3.11 Financial Condition.

(a) Each of (i) the Consolidated audited balance sheet of Holdings dated
December 31, 2008, and the related Consolidated audited statements of income or
operations, shareholders’ equity and cash flows for the Fiscal Year ended on
that date and (ii) the unaudited interim Consolidated balance sheet of Holdings
dated September 30, 2009 and the related unaudited Consolidated statements of
income, shareholders’ equity and cash flows for the nine (9) fiscal months then
ended, in each case, copies of which have been furnished to the Agent:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

 

29



--------------------------------------------------------------------------------

(y) present fairly in all material respects the consolidated financial condition
of Holdings and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) From September 30, 2009 through the Closing Date, there has been no Material
Adverse Effect (other than trade payables, Liabilities under the Prior Credit
Agreement, and intercompany indebtedness, arising in the Ordinary Course of
Business).

(c) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(d) All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Closing Date, represent the
Borrower’s good faith estimate as of the Closing Date of future financial
performance and are based on assumptions believed by the Borrower as of the
Closing Date to be fair and reasonable in light of market conditions known to
Borrower as of the Closing Date, it being acknowledged and agreed by Agent and
Lenders that (i) projections as to future events are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties and their Subsidiaries, and are not to be viewed as facts or an
assurance that such projections will be realized and (ii) the actual results
during the period or periods covered by such projections may differ from the
projected results and such differences may be material.

3.12 Environmental Matters. (a) The operations of each Credit Party and each
Subsidiary of each Credit Party are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, (b) as of the
Closing Date, no Credit Party and no Subsidiary of any Credit Party is party to,
and no Credit Party and no Subsidiary of any Credit Party and no Real Estate
currently or previously owned, leased, subleased, operated or otherwise occupied
by or for any such Person is subject to or the subject of, any Contractual
Obligation relating to any Environmental Liabilities or any pending (or, to the
knowledge of any Credit Party, threatened) order, action, investigation, suit,
proceeding, audit, claim, demand, dispute or written notice of violation or of
potential liability or similar written notice relating in any manner to any
Environmental Laws (an “Environmental Proceeding”), (c) no Lien in favor of any
Governmental Authority securing, in whole or in part, Environmental Liabilities
has attached to any property of any Credit Party or any Subsidiary of any Credit
Party and, to the knowledge of any Credit Party, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Credit Party and no Subsidiary of any
Credit Party has caused or suffered to occur a Release of Hazardous Materials
at, to or from any Real Estate in violation of Environmental Laws or that
requires any Remedial Action pursuant to Environmental Laws, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials in violation of Environmental Laws or that requires any Remedial
Action pursuant to Environmental Laws, and (f) no Credit Party and no Subsidiary
of any Credit Party (i) is or has been engaged in, or has permitted any current
or former tenant to engage in, operations or (ii) knows of any facts,
circumstances or conditions relating to its operations or Real Estate, including
receipt of any written information request or written notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws, that
would reasonably be expected to result in Environmental Liabilities to any
Credit Party or any Subsidiary of any Credit Party, in each case, except (x) as
set forth in Schedule 3.12 or (y) where any such non-compliance, Environmental
Proceeding, Liens, Environmental Liabilities, Release of Hazardous Materials,
violation, engagement or responsibilities, as applicable, would not reasonably
be expected to result in any Material Environmental Liability. Each Credit Party
has made available to Agent copies of all existing, material, non-routine
environmental reports, reviews and audits and all material, non-routine
documents pertaining to actual or potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in their
possession, custody, control or otherwise available to the Credit Parties as of
the Closing Date except for those portions subject to attorney-client privilege.

 

30



--------------------------------------------------------------------------------

3.13 Regulated Entities. None of any Credit Party or any Subsidiary of any
Credit Party, is (a) an “investment company” within the meaning of the
Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other foreign, Federal or state statute, rule or regulation limiting its ability
to incur Indebtedness, pledge its assets or perform its Obligations under the
Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
by the Borrower and (c) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and the
Borrower individually are Solvent, and no “Insolvency Event” has occurred or
would occur in respect of Constar UK (as defined in the Constar UK Deed of
Charge and Assignment).

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) to the knowledge of each Credit Party, no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Credit Party or any Subsidiary of any Credit
Party and (c) to the knowledge of each Credit Party, no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

 

31



--------------------------------------------------------------------------------

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list of
(a) all Intellectual Property owned by the Credit Parties that is registered
with or is the subject of an application for registration filed with the
relevant authorities in the United States, United Kingdom or European Union (or
any applicable subdivision thereof) and (b) in the case of each item referenced
in the preceding clause (a), (1) the Credit Party that is the owner thereof,
(2) the title, (3) the registration number and registration date and (4) any
material IP Licenses or other rights (including franchises) granted by such
Credit Party with respect thereto. Each Credit Party and each Subsidiary of each
Credit Party owns, or is licensed to use, all Intellectual Property used or
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, it being understood that the foregoing representation
shall not be construed as a representation or warranty with respect to
non-infringement, which is the subject of the next following sentence. To the
knowledge of each Credit Party, (a) the conduct and operations of the businesses
of each Credit Party and each Subsidiary of each Credit Party does not infringe,
misappropriate or dilute any Intellectual Property owned by any other Person and
(b) no other Person has contested any right, title or interest of any Credit
Party or any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders, none of the Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower (other than to the extent that the Credit Parties are
self insured with respect to health insurance), in such amounts, with such
deductibles and co-payments and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar Properties in
localities where such Person operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or (other than through any
Affiliate controlling Holdings) is a controlled Affiliate of any other Person.
All issued and outstanding Stock and Stock Equivalents of each of the Credit
Parties (other than Holdings) and each of their respective Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of the
Borrower and Subsidiaries of the Borrower, those in favor of Agent, for the
benefit of the Secured Parties other than Permitted Liens set forth in
subsections 5.1(c), 5.1(d), 5.1(e), 5.1(g), 5.1(h), 5.1(i), 5.1(j) or 5.1(k).
All such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. As of the Closing Date, all
of the issued and outstanding Stock of each Credit Party (other than Holdings)
and each Subsidiary of each Credit Party, is owned by each of the Persons and in
the amounts set forth in Schedule 3.19. Except as set forth in Schedule 3.19,
there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party
other than Holdings may be required to issue, sell, repurchase or redeem any of
its Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of Holdings and all of its Subsidiaries.

 

32



--------------------------------------------------------------------------------

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business (as the case may be), in each case as
of the date hereof, and such Schedule 3.20 also lists all jurisdictions of
organization and legal names of such Credit Party for the five years preceding
the Closing Date.

3.21 Locations of Inventory and Books and Records. Each Credit Party’s inventory
(other than inventory in transit) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21.

3.22 Deposit Accounts and Other Accounts. The Credit Parties have provided a
true and correct schedule of all bank and other financial institutions at which
any Credit Party maintains deposit or other accounts as of the Closing Date, and
such schedule correctly identifies the names, addresses and telephone numbers of
each depository, the names in which the accounts are held, descriptions of the
purposes of the accounts, and the complete account numbers therefor.

3.23 Customer and Trade Relations. As of the Closing Date, there exists no
material default by any Credit Party or, to the knowledge of any Credit Party,
material default by any other Person under any Contractual Obligation between
any Credit Party and such Person (a) whose purchases, together with its
Affiliates, during the preceding twelve (12) calendar months caused them to be
ranked among the ten (10) largest customers of the Credit Parties taken as a
whole or (b) whose sales to the Credit Parties are essential to their operations
taken as a whole.

3.24 Bonding; Licenses. Except as set forth in Schedule 3.24, as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.25 First Mortgage Notes Indenture. As of the Closing Date, the Borrower has
delivered to Agent a complete and correct copy of the First Mortgage Notes
Indenture (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other material documents delivered pursuant
thereto or in connection therewith). All Obligations, including the L/C
Reimbursement Obligations, constitute Indebtedness permitted under the First
Mortgage Notes Indenture and entitled to the benefits of the provisions
contained in the Intercreditor Agreement.

 

33



--------------------------------------------------------------------------------

3.26 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), when made, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.

3.27 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of Credit Party is and will remain in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.28 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

34



--------------------------------------------------------------------------------

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly and quarterly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). The
Borrower shall deliver to Agent and each Lender by Electronic Transmission and
in detail reasonably satisfactory to Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited Consolidated and condensed consolidating
balance sheets of Holdings as at the end of such Fiscal Year and the related
Consolidated and condensed consolidating statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, and
accompanied by the report of any “Big Four” or other nationally-recognized
independent public accounting firm reasonably acceptable to Agent which report
shall (i) contain an unqualified opinion, stating that such Consolidated
financial statements present fairly in all material respects the financial
position as at the dates indicated and the results of operations for the periods
indicated of Holdings and its Subsidiaries in conformity with GAAP applied on a
basis consistent with prior years (except for changes with which the Borrower’s
accountants shall concur and that shall have been disclosed in the notes to the
financial statements subject to Section 11.3) and (ii) not include any
explanatory paragraph expressing substantial doubt as to going concern status
(other than solely as a result of the Credit Parties’ failure to refinance or
extend the final maturity date of the First Mortgage Notes and the First
Mortgage Notes and the Indebtedness evidenced thereby consequently being
characterized as current liabilities); provided, however, that delivery of a
Form 10-K of Holdings that is in compliance with all applicable Requirements of
Law shall satisfy the delivery requirements of this clause (a) and subsection
4.2(a) (including with respect to the condensed consolidating statements so long
as such statements are included in the Form 10-K); and

(b) as soon as available, but not later than thirty (30) days after the end of
each fiscal month of each Fiscal Year that is not the last month in a Fiscal
Quarter, and not later than forty-five (45) days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, a copy of the unaudited
Consolidated and condensed consolidating balance sheets of Holdings as of the
end of such fiscal month, and the related Consolidated and condensed
consolidating statements of income, shareholders’ equity and cash flows as of
the end of such fiscal month and for the portion of the Fiscal Year then ended,
all certified on behalf of the Borrower by an appropriate Responsible Officer of
the Borrower as fairly presenting, in all material respects, in accordance with
GAAP, the financial position as at the dates indicated and the results of
operations for the periods indicated of Holdings and its Subsidiaries, subject
to normal year-end adjustments and absence of balance sheet reclassifications
and footnote disclosures; provided, however, that delivery of a Form 10-Q of
Holdings that is in compliance with all applicable Requirements of Law shall
satisfy the delivery requirements of this clause (b) and subsection 4.2(a) with
respect to quarterly financial statements (including with respect to the
condensed consolidating statements so long as such statements are included in
the Form 10-Q).

 

35



--------------------------------------------------------------------------------

4.2 Appraisals; Certificates; Other Information. The Borrower shall furnish to
Agent and each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsection
4.1(a) and with respect to quarterly financial statements, subsection 4.1(b),
(i) a management discussion and analysis report, in reasonable detail, signed by
a Responsible Officer of the Borrower, describing the operations and financial
condition of the Credit Parties and their Subsidiaries for the portion of the
Fiscal Year then ended (or for the Fiscal Year then ended in the case of annual
financial statements), and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and discussing the reasons for any significant variations (in each case subject
to the provisos of subsection 4.1(a) and subsection 4.1(b));

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrower
by a Responsible Officer of the Borrower;

(c) promptly after the same are sent, copies of all financial statements and
reports which Holdings sends to its shareholders or other equity holders, as
applicable, generally and promptly after the same are filed, copies of all
financial statements and regular, periodic or special reports which Holdings may
publicly make to, or publicly file with, the Securities and Exchange Commission
or any successor or similar Governmental Authority; provided that Borrower shall
not be obligated to furnish any reports under Section 16 of the Securities
Exchange Act of 1934, as amended;

(d) as soon as available and in any event within ten (10) Business Days after
the end of each calendar month, a Borrowing Base Certificate, certified on
behalf of the Borrower by a Responsible Officer of the Borrower, setting forth
the Borrowing Base as at the end of the most-recently ended fiscal month;

(e) concurrently with the delivery of the monthly Borrowing Base Certificate, a
summary of Inventory by location and type, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
Permitted Discretion;

(f) concurrently with the delivery of the monthly Borrowing Base Certificate, a
monthly trial balance showing Accounts outstanding aged from the due dates
thereof as follows: current, 31 to 60 days past due, 61 to 90 past due days and
91 days or more past due, accompanied by such supporting detail and
documentation as shall be requested by Agent in its Permitted Discretion;

(g) concurrently with the delivery of the monthly Borrowing Base Certificate, an
aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its Permitted Discretion;

(h) on a weekly basis or at such more frequent intervals as Agent may request
from time to time (together with a copy of all or any part of such delivery
requested by any Required Lender in writing after the Closing Date), (i) the
current outstanding balance of Accounts owned by the Operating Companies, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its Permitted Discretion each of which shall be prepared
by the Borrower as of the last day of the immediately preceding week and (ii) if
Excess Availability is less than $10,000,000, updates of the gross balance of
the Inventory owned by the Operating Companies;

 

36



--------------------------------------------------------------------------------

(i) to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to subsection 4.1(b) (or, in the case of any month
when monthly statements are not required to be delivered, within forty-five
(45) days after the end of such month):

(i) a reconciliation of the most recent Borrowing Base, general ledger and
month-end Inventory reports of the Operating Companies to the Operating
Companies’ general ledger and monthly financial statements delivered pursuant to
subsection 4.1(b), in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its Permitted Discretion;

(ii) a reconciliation of (i) the inventory report provided in (a) above and
(ii) the accounts payable aging to the most recent Borrowing Base Certificate,
general ledger and monthly Financial Statements delivered pursuant to
subsection 4.1(b), in each case, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its Permitted
Discretion; and

(iii) a reconciliation of the outstanding Loans as set forth in the monthly loan
account statement provided by Agent to the Borrower’s general ledger and monthly
Financial Statements delivered pursuant to subsection 4.1(b), in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its Permitted Discretion;

(j) at the time of delivery of each of the quarterly statements delivered
pursuant to Section 4.1 (or, in the case of any quarterly period when quarterly
statements are not required to be delivered, the annual statements for the
annual period ending as of the last day such quarterly period), an updated
Schedule 3.16, 3.19 and 3.21 to the extent necessary to make accurate and
complete the representations and warranties in Sections 3.16, 3.19 and 3.21, as
applicable, as of the date of delivery of such financial statements, together
with:

(i) a listing of government contracts of any Operating Entity pursuant to which
Accounts arise that are subject to the Federal Assignment of Claims Act of 1940
or any similar state or municipal law; and

(ii) an updated listing of all bank and other financial institutions at which
any Credit Party maintains deposit or other accounts, together with the names,
addresses and telephone numbers of each depository, the names in which the
accounts are held, descriptions of the purposes of the account, and the complete
account numbers therefor;

(k) as soon as available and in any event no later than thirty (30) days after
the last day of each Fiscal Year of the Borrower, projections of the Credit
Parties (and their Subsidiaries’) consolidated and consolidating financial
performance for the forthcoming three Fiscal Years on a year by year basis, and
for the forthcoming Fiscal Year on a month by month basis (and, in each case, if
the date specified in clause (a) of the definition of Revolving Termination Date
would occur during any Fiscal Year of such projection period, projections for
such Fiscal Year shall only be required hereunder for the portion of such Fiscal
Year ending on such date specified in clause (a) of the definition of Revolving
Termination Date);

 

37



--------------------------------------------------------------------------------

(l) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above (and to the extent not previously delivered
by Borrower to Agent), copies of any management letters submitted by the
certified public accountants of any Credit Party in connection with each annual,
interim or special audit or review of any type of such financial statements or
internal control systems of any Credit Party made by such accountants;

(m) upon Agent’s request from time to time (which shall not be more frequently
than once per month, or if Excess Availability is greater than $25,000,000,
twice per year, unless an Event of Default has occurred and is continuing), the
Credit Parties shall permit and enable Agent to obtain appraisals in form and
substance and from appraisers reasonably satisfactory to Agent stating the then
Net Orderly Liquidation Value, or such other value as determined by Agent, of
all or any portion of the Inventory of any Operating Company; provided, that
notwithstanding any provision herein to the contrary, the Credit Parties shall
only be obligated to reimburse Agent for the expenses of such appraisals
occurring two (2) times per year or more frequently so long as an Event of
Default has occurred and is continuing; and

(n) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.

4.3 Notices. The Borrower shall notify Agent and each Lender of each of the
following promptly after a Responsible Officer becomes aware thereof, but
(subject to clauses (f)(ii), (f)(iii) and (f)(iv) below) in no event later than
five (5) Business Days thereafter:

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $1,000,000;

(d) the commencement of, or any Material Adverse Development in, any litigation
or proceeding affecting any Credit Party or any Subsidiary of any Credit Party
of any of the following types: (i) any litigation or proceeding in which the
amount of damages claimed is $1,000,000 (or its equivalent in another currency
or currencies) or more, (ii) any litigation or proceeding in which injunctive or
similar relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) any litigation or
proceeding in which the relief sought is an injunction or other stay of the
performance of this Agreement or any other Loan Document;

 

38



--------------------------------------------------------------------------------

(e)(i) the receipt by any Credit Party of any written notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any Material Adverse Development with respect
to, any action, investigation, suit, proceeding, audit, claim, demand, dispute
alleging a violation of or Liability under any Environmental Law which in the
case of clauses (A), (B) or (C) would reasonably be expected to result in
Material Environmental Liabilities, (iii) the receipt by any Credit Party of
notification that any property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any proposed acquisition or lease of Real Estate, if such
acquisition or lease would reasonably be expected to result in Material
Environmental Liabilities;

(f)(i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, (iii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a Title IV Plan is in “at risk” status within the meaning of Section 430(i)
of the Code and (iv) promptly, and in any event within ten (10) days after any
officer of any ERISA Affiliate knows or has reason to know that an ERISA Event
will occur or has occurred, a notice describing such ERISA Event, and any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notices received from or filed with the PBGC, IRS, Multiemployer
Plan or other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement (other than (i) trade payables, Liabilities under the Prior Credit
Agreement, and intercompany indebtedness, arising in the Ordinary Course of
Business prior to the Closing Date and (ii) after the Closing Date, trade
payables arising in the Ordinary Course of Business, and intercompany
indebtedness and other transactions permitted by this Agreement);

(h) any labor controversy resulting in, or reasonably expected to result in, any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(i) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Holdings of any Stock or Stock Equivalent); and

 

39



--------------------------------------------------------------------------------

(j)(i) the creation, or filing with the IRS or any other Governmental Authority,
of any Contractual Obligation or other document extending, or having the effect
of extending, the period for assessment or collection of any income or franchise
or other material taxes with respect to any Tax Affiliate and (ii) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise.

Each notice pursuant to this Section 4.3 shall be in electronic or written form
accompanied by a statement by a Responsible Officer of the Borrower, on behalf
of the Borrower, setting forth details of the occurrence referred to therein,
and stating what action the Borrower or other Person proposes to take with
respect thereto and at what time. Each notice under subsection 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries (other than, in respect of subsections 4.4(a) and
4.4(b), Constar Italy) to:

(a) preserve and maintain in full force and effect its organizational existence
and, if applicable, good standing under the laws of its jurisdiction of
incorporation, organization or formation, as applicable, except, with respect to
the Borrower’s Subsidiaries, in connection with transactions permitted by
Section 5.2 or 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.2
or Section 5.3 and except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; provided, that the
Borrower shall use commercially reasonable efforts to resolve its tax dispute
with the Texas comptroller and reinstate its good standing therewith as a
foreign corporation as soon as practicable following the Closing Date;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve the goodwill and business of the customers, suppliers and others
having material business relations with it;

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, except in
connection with transactions permitted by Section 5.2 or 5.3; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any respect which would
reasonably be expected to have a Material Adverse Effect, and shall comply in
all material respects with the terms of its IP Licenses.

 

40



--------------------------------------------------------------------------------

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or is necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and shall make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect and except in connection with transactions
permitted by Section 5.2 or Section 5.3.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries (including policies of fire, product liability,
public liability, property damage, other casualty, workers’ compensation, and
business interruption insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the Borrower
(other than to the extent that the Credit Parties are self insured with respect
to health insurance)) of a nature and providing such coverage as is sufficient
and as is customarily carried by businesses of the size and character of the
business of the Credit Parties and (ii) cause all such insurance relating to any
property or business of any Credit Party to name Agent as additional insured and
all such property and business interruption insurance relating to any Collateral
to name Agent as loss payee (provided, however, that additional insured
endorsements with respect to Constar UK’s liability policies may be delivered to
Agent within thirty (30) days after the Closing Date). All such property,
business interruption and extra expense (if any) policies of insurance on
Collateral of the Credit Parties will contain an endorsement, in form and
substance acceptable to Agent, showing loss payable to Agent (Form CP 1218 or
equivalent) and extra expense and business interruption endorsements. Such
endorsement, or an independent instrument furnished to Agent, will provide, to
the extent of the Agent’s and the Lenders’ interest in such policies of
insurance and the property covered thereby, that (i) the insurance companies
endeavor to give Agent at least thirty (30) days’ prior written notice before
any such policy or policies of insurance shall be altered or canceled (or in the
case of cancellation for non-payment of premiums, ten (10) day’s prior written
notice) and (ii) no act or default of the Credit Parties or any other Person
shall affect the right of Agent to recover under such policy or policies of
insurance in case of loss or damage. Each Credit Party shall direct all present
and future insurers under its “All Risk” policies of property insurance on
Collateral to pay all proceeds payable thereunder directly to Agent. If any
insurance proceeds are paid by check, draft or other instrument payable to any
Credit Party and Agent jointly, Agent may endorse such Credit Party’s name
thereon and do such other things as Agent may deem advisable to reduce the same
to cash. Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require reasonable additional forms and limits of
insurance.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may, upon at least five (5) Business
Days’ prior notice to Borrower (unless the insurance would expire prior
thereto), purchase insurance required by this Agreement at the Credit Parties’
expense to protect Agent’s and Lenders’ interests in the Credit Parties’ and
their Subsidiaries’ properties (whether or not such insurance pertains to the
Collateral or other property). This insurance may, but need not, protect the
Credit Parties’ and their Subsidiaries’ interests. The coverage that Agent
purchases may not pay any claim that any Credit Party or any Subsidiary of any
Credit Party makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. The Borrower may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other reasonable charges Agent may
impose in connection with the placement of insurance, until the effective date
of the cancellation or expiration of the insurance. The costs of the insurance
shall be added to the Obligations. The costs of the insurance may be more than
the cost of insurance the Borrower may be able to obtain on its own.

 

41



--------------------------------------------------------------------------------

(c) The Credit Parties appoint Agent as their attorney-in-fact to settle or
adjust all property damage claims under its property insurance policies to
extent such claims relate to the Collateral; provided, that such power of
attorney shall only be exercised so long as an Event of Default has occurred and
is continuing or if the property insurance claim exceeds $1,000,000. If no Event
of Default is has occurred and is continuing and the Agent exercises such power
of attorney to settle or adjust any property damage claim in accordance with the
preceding sentence, the Agent shall make such settlement or adjustment in
consultation with the Borrower. The Agent shall have no duty to exercise such
power of attorney, but may do so at its Permitted Discretion.

4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person and (ii) in the case of any such Lien
against the Collateral, Borrower shall have notified Agent of such Lien and, to
the extent deemed necessary or desirable in the Agent’s Permitted Discretion, a
Reserve against the Borrowing Base shall have been established in an amount
equal to the aggregate Liabilities secured by such Lien.

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(c) with respect to all Indebtedness having an aggregate outstanding principal
amount in excess of $5,000,000, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;

(d) with respect to obligations under any Contractual Obligation to such Credit
Party or any of its Subsidiaries is bound, or to which it or any of its Property
is subject, except where the failure to perform such obligations would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

 

42



--------------------------------------------------------------------------------

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof) : (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
reasonably determines to be appropriate; and (b) permit Agent and any of its
Related Persons to conduct field examinations, audit, inspect and make extracts
and copies from all of such Credit Party’s books and records, and evaluate and
make physical verifications of the Inventory and other Collateral in any manner
and through any medium that Agent reasonably considers advisable, in each
instance, at the Credit Parties’ expense; provided, the Credit Parties shall
only be obligated to reimburse Agent for the expenses for four (4) such field
examinations, audits and inspections per year or more frequently if an Event of
Default has occurred and is continuing. Any Lender may accompany Agent or its
Related Persons in connection with any inspection at such Lender’s expense.

4.10 Use of Proceeds. Borrower shall use the proceeds of the Loans solely as
follows: (a) to refinance on the Closing Date, the Indebtedness under the Prior
Credit Agreement, (b) to pay costs and expenses required to be paid pursuant to
Section 2.1, and (c) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement.

4.11 Cash Management Systems. Each Credit Party shall enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements providing for “full” cash dominion with respect to each
deposit, securities, commodity or similar account maintained by such Person
(other than (x) payroll, withholding tax, other fiduciary accounts and any
accounts in which balances do not exceed $250,000 at any time, (y) the
“Collateral Account” referred to and as defined in the First Mortgage Notes
Indenture and (z) deposit accounts of Constar UK (which shall be subject to the
provisions of the UK Collateral Documents) as of or after the Closing Date. In
addition, at Agent’s request, Credit Parties will enter into Control Agreements
providing for springing cash dominion over disbursement accounts as of the
Closing Date, except as set forth in the preceding sentence. The Credit Parties
shall not maintain cash on deposit in disbursement accounts in excess of
outstanding checks and wire or automated clearing house transfers payable from
such accounts and amounts necessary to meet minimum balance requirements.
Subject to the exceptions described above in this Section 4.11, the Credit
Parties shall (i) cause all payments received by them each day to be deposited
in deposit accounts within three (3) Business Days following receipt,
(ii) establish lockboxes subject to Control Agreements and direct all Account
Debtors to remit all payments directly to those lockboxes, and (iii) cause all
funds in deposit accounts to be transferred on a daily basis to a concentration
account that is subject to a Control Agreement. Notwithstanding the foregoing,
(x) in the event there are no Obligations outstanding and for only so long as
such is the case, and (y) with respect to amounts securing letter of credit
obligations arising under the Prior Credit Agreement as permitted under
subsection 5.1(u), the Credit Parties may fund and maintain deposit accounts
which are not subject to the foregoing requirements of this Section 4.11.

 

43



--------------------------------------------------------------------------------

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee waivers, as applicable, from
the lessor of each leased property or bailee in possession of any Collateral
with respect to each location where any Collateral is stored or located, which
agreement shall be reasonably satisfactory in form and substance to Agent.

4.13 Further Assurances. Each Credit Party shall ensure that all written
information, exhibits and reports furnished by the Credit Parties to Agent or
the Lenders do not and will not contain any untrue statement of a material fact
and do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, in each case taken as a whole, and will promptly
disclose to Agent and the Lenders and correct any material defect or error that
may be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.

4.14 Environmental Matters. Without limiting the generality of the foregoing,
each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with, and maintain its Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with, all applicable Environmental
Laws (including by implementing any Remedial Action necessary to achieve such
compliance) or that is required by orders and directives of any Governmental
Authority except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Environmental
Liability. Without limiting the foregoing, if an Event of Default is continuing
or if Agent at any time has a reasonable basis to believe that there exist
violations of Environmental Laws by any Credit Party or any Subsidiary of any
Credit Party or that there exist any Environmental Liabilities, then each Credit
Party shall, promptly upon receipt of request from Agent, cause the performance
of, and allow Agent and its Related Persons access to such Real Estate for the
purpose of conducting, such environmental audits and assessments, including
subsurface sampling of soil and groundwater, and cause the preparation of such
reports, in each case as Agent may from time to time reasonably request. Such
audits, assessments and reports, to the extent not conducted by Agent or any of
its Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent.

 

44



--------------------------------------------------------------------------------

4.15 Additional Collateral and Guaranties. To the extent not delivered to the
Agent on or before the Closing Date (including in respect of after-acquired
property and Persons that become Subsidiaries of any Credit Party after the
Closing Date), the Borrower agrees promptly to do, or cause each of its
Subsidiaries or Holdings to do, each of the following, unless otherwise agreed
by the Agent:

(a) deliver to the Agent a duly-executed joinder agreement in the form of
Exhibit 4.15 and such other duly-executed supplements and amendments to this
Agreement in form and substance reasonably satisfactory to the Agent and as the
Agent reasonably deems necessary or advisable in order to ensure that each
Subsidiary of Holdings (unless excluded pursuant to the succeeding provisos, or
having assets (measured by book value and fair market value), and revenues, less
than $50,000, an “Additional Guarantor”) guaranties, as primary obligor and not
as surety, the full and punctual payment when due of the Obligations or any part
thereof; provided, however, that, unless (x) the Borrower and the Agent
otherwise agree or (y) such Subsidiary has entered into Guaranty Obligations in
respect of the First Mortgage Notes Indenture, in no event shall any Foreign
Subsidiary (other than Constar UK) or any Subsidiary of any Foreign Subsidiary
be required to join this Agreement or guaranty the payment of the Obligations;

(b) deliver to the Agent such duly-executed joinder and amendments to the
applicable Collateral Documents, in form and substance reasonably satisfactory
to the Agent and as the Agent reasonably deems necessary or advisable, in order
to (i) effectively grant to the Agent, for the benefit of the Secured Parties, a
valid, perfected and enforceable first-priority security interest in the Stock
and Stock Equivalents owned directly or indirectly by any Credit Party, or any
Additional Guarantor and (ii) effectively grant to the Agent, for the benefit of
the Secured Parties, a valid, perfected and enforceable first-priority security
interest (or comparable right or interest) in all Collateral of each Credit
Party or each Additional Guarantor other than assets or property securing the
First Mortgage Notes; provided, however, that, unless the Borrower and the Agent
otherwise agree, in no event shall Holdings or any of its Subsidiaries be
required to pledge (i) in excess of sixty-five percent (65%) of the outstanding
Voting Stock of any Foreign Subsidiary (other than Constar UK, of which 100% of
the outstanding Voting Stock shall be charged pursuant to the UK Charge Over
Shares) that is a direct Subsidiary of Holdings or of any Domestic Subsidiary or
(ii) unless such Stock is otherwise held directly by Holdings or any Domestic
Subsidiary that is not a Subsidiary of any Foreign Subsidiary, any of the Stock
of any Foreign Subsidiary or Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, foreign law-governed equity pledge agreements are
not required to be delivered with respect to the pledge of the Stock or Stock
Equivalents in Constar Holland or Constar Italy.

(c) subject to the applicable limitations set forth in the Collateral Documents,
deliver to the Agent all certificates, instruments and other documents
representing all pledged or charged stock, pledged debt instruments and all
other Stock, Stock Equivalents and other debt securities being pledged pursuant
to the joinders, amendments and foreign agreements executed pursuant to
clause (b) above, together with (i) in the case of certificated pledged or
charged stock and other certificated Stock and Stock Equivalents, undated stock
powers or the local equivalent endorsed in blank and (ii) in the case of pledged
debt instruments and other certificated debt securities, endorsed in blank, in
each case executed and delivered by a Responsible Officer of the pledgor;

(d) to take such other actions reasonably necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (a) above, including the filing of UCC
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Agent; and

 

45



--------------------------------------------------------------------------------

(e) if requested by the Agent, deliver to the Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Agent.

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1, including
replacement Liens on the Property currently subject to such Liens;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, workmen’s or other similar Liens arising in the Ordinary Course of
Business which are not past due or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings diligently
prosecuted, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject thereto and for which adequate reserves in
accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money, and exclusive of equitable
Liens against Collateral that would arise with respect to surety bonds), and
deposits made in the Ordinary Course of Business to secure present or future
obligations with respect to utilities or health insurance benefits to employees
and which do not constitute prepayments of expenses;

 

46



--------------------------------------------------------------------------------

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges) not resulting in an
Event of Default under subsection 7.1(h);

(g) easements, rights-of-way, zoning and other restrictions, licenses,
reservations, covenants, building restrictions, minor defects or other
irregularities in title, and other similar encumbrances incurred in the Ordinary
Course of Business with respect to Property which is not Eligible Inventory or
Eligible Accounts which, either individually or in the aggregate, are not
substantial in amount, do not in any materially detract from the value of the
Property subject thereto and which do not interfere in any material respect with
the ordinary conduct of the businesses of any Credit Party or any Subsidiary of
any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within twenty (20) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction and the proceeds thereof, and (iii) the principal amount of
the debt secured thereby does not exceed one hundred percent (100%) of the cost
of such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or license permitted under this Agreement; the ownership interest of
suppliers that deliver goods not constituting Eligible Inventory (or Eligible
Accounts) to the Credit Parties or their Subsidiaries under bailment
arrangements in the Ordinary Course of Business; Liens in favor of lessors
securing operating leases or, to the extent such transactions create a Lien
hereunder, sale and leaseback transactions, in each case to the extent such
operating leases or sale and leaseback transactions are permitted hereunder;

(k) licenses and sublicenses granted by a Credit Party or Subsidiary thereof and
leases or subleases (by a Credit Party or Subsidiary thereof as lessor or
sublessor) to third parties in the Ordinary Course of Business not materially
interfering with the business of the Credit Parties or any of their
Subsidiaries;

(l) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution encumbering deposits and which do not secure
Indebtedness;

(n) Liens on the First Mortgage Collateral securing the First Mortgage Notes;

 

47



--------------------------------------------------------------------------------

(o) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(p) Liens on the receivables, inventory, related rights and interests, and
proceeds thereof, of Constar Holland pursuant to any Constar Holland Financing;

(q) Any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (a) or (n) above or this
clause (q) without any change in the assets subject to such Lien and to the
extent such renewal, extension, refinancing or refunding is permitted by
Section 5.5;

(r) Liens on Real Estate and Equipment of any Person existing at the time of
acquisition of such assets by any Credit Party or Subsidiary thereof or at the
time such Person becomes a Credit Party or is merged or consolidated with a
Credit Party or Subsidiary thereof; provided that such Liens were not incurred
in connection with, or in contemplation of, such acquisition and do not extend
to any assets of any Credit Party other than the specific assets so acquired;

(s) Liens not otherwise permitted by the foregoing clauses of this Section 5.1
securing obligations or other liabilities (other than Indebtedness) of Holdings
or any of its Subsidiaries; provided, however, that the aggregate outstanding
amount of all such obligations and liabilities shall not exceed $2,500,000 at
any time;

(t) Liens on cash collateral securing obligations under Rate Contracts entered
into in the Ordinary Course of Business for bona fide hedging purposes and not
for speculation;

(u) Liens on cash collateral not to exceed $3,400,000 securing letter of credit
obligations arising under the Prior Credit Agreement;

(v) Liens (i) consisting of an agreement to dispose of any property in a
disposition permitted by Section 5.2 and (ii) on earnest money deposits of cash
or Cash Equivalents made in connection with any letter of intent or purchase
agreement with respect to an acquisition permitted hereunder; and

(v) Liens on property owned by Constar Italy.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

(a) dispositions of Inventory or, if in connection with the compromise or
collection thereof and for fair market value, Accounts that are not Eligible
Accounts (prior to giving effect to the disposition), in each case, in the
Ordinary Course of Business;

 

48



--------------------------------------------------------------------------------

(b) dispositions of property that is worn-out, defective or obsolete or no
longer economically practicable for any Credit Party to maintain or that is
surplus or not used in the business of Holdings and its Subsidiaries having a
book value or fair market value not exceeding $7,000,000 in the aggregate in any
Fiscal Year, all in the Ordinary Course of Business;

(c)(i) a true lease or sublease of Real Estate not constituting Indebtedness and
not constituting a sale and leaseback transaction and (ii) a sale of Real Estate
or Equipment pursuant to a sale and leaseback transaction, in each case as
permitted under Section 5.18;

(d) provided no Default or Event of Default is continuing or would result
therefrom and subject to compliance with Section 5.4 and any subordination
provisions applicable to such dispositions in the Master Intercompany Note or
otherwise, dispositions between or among Credit Parties, except for dispositions
of Eligible Accounts;

(e) dispositions (other than of (i) the Stock of any Subsidiary of any Credit
Party or (ii) any Accounts of any Operating Company) not otherwise permitted
hereunder which are made for fair market value; provided, that (i) at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition, (ii) not less than one hundred percent (100%) of the aggregate
sales price from such disposition shall be paid in cash, (iii) the aggregate
fair market value of all assets so sold (other than the sale or disposition of
the Real Estate located in Collierville, Tennessee; and Jackson, Mississippi) by
the Credit Parties and their Subsidiaries, together, shall not exceed
(x) $10,000,000 in any Fiscal Year and (y) $20,000,000 in the aggregate,
(iv) after giving effect to such disposition, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered and (v) after giving effect to such disposition, any
resulting mandatory prepayment required pursuant to Section 1.8 shall be made;

(f) provided no Default or Event of Default is continuing or would result
therefrom, the sale, conveyance, transfer, or other disposition of any property
that does not constitute Collateral; provided, however, with respect to any such
sale, conveyance, transfer, or other disposition pursuant to this clause (f),
the fair market value for such property shall not exceed $750,000 in the
aggregate per transaction or series of related transactions;

(g) provided no Default or Event of Default is continuing or would result
therefrom, the leasing or subleasing of any property which is not Collateral to
one or more third parties on such terms as the Credit Party or Subsidiary of a
Credit Party shall determine to be commercially reasonable;

(h) provided no Default or Event of Default is continuing or would result
therefrom, any other dispositions (other than of (i) the Stock of any Subsidiary
of any Credit Party or (ii) any Accounts of any Operating Company) in the
Ordinary Course of Business as long as any required mandatory prepayment is
thereupon simultaneously made pursuant to Section 1.8, each such disposition is
of fair market value and for cash, and any such disposition pursuant to this
clause (g) shall not exceed $100,000 in value of assets sold or consideration
received and that the aggregate of all such dispositions during any Fiscal Year
pursuant to this clause (g) shall not exceed $500,000;

 

49



--------------------------------------------------------------------------------

(i) dispositions of Cash Equivalents for fair market value;

(j) dispositions of accounts receivable and related property by Constar Holland
in connection with any Constar Holland Financing;

(k) dispositions constituting a casualty loss;

(l) subject to compliance with Section 5.4, dispositions of equipment to Constar
Holland provided that the aggregate of all such dispositions during any Fiscal
Year shall not exceed $2,500,000;

(m) subject to compliance with Section 5.4, any Subsidiary of a Credit Party
(that is not a Credit Party) may dispose of any or all of its assets to another
Subsidiary of a Credit Party (that is not a Credit Party) or a Credit Party; and

(n) transactions permitted under Sections 5.1(k), 5.3 or 5.4.

To the extent the Required Lenders waive the provisions of this Section 5.2 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 5.2, subject to the approval of all Lenders to the extent
Section 9.1(a)(vi) applies, such Collateral (unless sold to a Credit Party)
shall be sold free and clear of the Liens created by the Collateral Documents,
and the Agent shall take all actions reasonably requested by any Credit Party in
order to effect the foregoing.

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to (a) merge, consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except in a
transaction permitted under Sections 5.2 or 5.4 and except that upon not less
than five (5) Business Days prior written notice to Agent, (a) any Subsidiary of
Holdings may merge, consolidate with or into, dissolve or liquidate into, or
convey, transfer, lease or otherwise dispose of all or substantially all of its
assets to, Holdings or a Wholly-Owned Subsidiary of Holdings which is a Domestic
Subsidiary, provided that Holdings or such Wholly-Owned Subsidiary which is a
Domestic Subsidiary shall be the continuing or surviving entity, transferee or
lessee and a Credit Party, (b) any Foreign Subsidiary of Holdings may merge,
consolidate with or into, dissolve or liquidate into, or convey, transfer, lease
or otherwise dispose of all or substantially all of its assets to, another
Foreign Subsidiary of Holdings, provided, if a First Tier Foreign Subsidiary is
a constituent entity in such merger, dissolution or liquidation, such First Tier
Foreign Subsidiary shall be the continuing or surviving entity, transferee or
lessee and if either constituent entity in such merger, dissolution or
liquidation is a Credit Party, then the surviving entity must be a Credit Party,
and, in each case, all actions required to maintain perfected Liens on the Stock
of the surviving entity and other Collateral in favor of Agent shall have been
completed and (c) Constar Foreign Holdings, Inc. may dissolve or liquidate
Constar Italy.

To the extent the Required Lenders waive the provisions of this Section 5.3 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 5.3, subject to the approval of all Lenders to the extent
Section 9.1(a)(vi) applies, such Collateral (unless sold to a Credit Party)
shall be sold free and clear of the Liens created by the Collateral Documents,
and the Agent shall take all actions reasonably requested by any Credit Party in
order to effect the foregoing.

 

50



--------------------------------------------------------------------------------

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment (unless such commitment is made conditional upon the
receipt of any consent otherwise required under this Agreement) to purchase or
acquire any Stock or Stock Equivalents, or any obligations or other securities
of, or any interest in, any Person, including the establishment or creation of a
Subsidiary, or (ii) make or commit (unless such commitment is made conditional
upon the receipt of any consent otherwise required under this Agreement) to make
any Acquisitions, or any other acquisition of all or substantially all of the
assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, or commit (unless such commitment is made
conditional upon the receipt of any consent otherwise required under this
Agreement) to make or purchase, any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including the
Borrower, any Affiliate of the Borrower or any Subsidiary of the Borrower (the
items described in clauses (i), (ii) and (iii) are referred to as “Investments”,
it being understood and agreed, for the avoidance of doubt, that Capital
Expenditures shall not constitute Investments, but Contingent Obligations shall
constitute Investments), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments by any Credit Party in any other Credit Party or in any
Subsidiary which is not a Credit Party; provided, that: (i) if any such Credit
Party or Subsidiary, as applicable, executes and delivers to any Credit Party a
note (collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing by such Credit Party or such Subsidiary to such other Credit
Party, that Intercompany Note shall be pledged and delivered to Agent pursuant
to the Guaranty and Security Agreement or equivalent foreign security document,
as applicable, as additional collateral security for the Obligations; (ii) each
Credit Party shall accurately record all intercompany transactions on its books
and records; (iii) at the time any such intercompany loan or advance is made by
a Credit Party to any other Credit Party or Subsidiary, and after giving effect
thereto, such Credit Party shall be Solvent; (iv) the aggregate amount of such
intercompany Indebtedness owing by all Foreign Subsidiaries (including without
limitation Constar UK), and all Subsidiaries which are not Credit Parties, to
the other Credit Parties shall not exceed $30,000,000 at any one time
outstanding in the aggregate, (v) all such Investments made by the Credit
Parties in Foreign Subsidiaries (including without limitation Constar UK), and
all Subsidiaries which are not Credit Parties, shall be to fund the working
capital, capital expenditures and other general corporate purposes of such
Foreign Subsidiaries (including without limitation Constar UK) and Subsidiaries
which are not Credit Parties, as applicable; and (vi) all intercompany
Indebtedness resulting from such Investments shall be subordinated to the
Obligations pursuant to the Master Intercompany Note or otherwise subject to
such documentation as is acceptable to the Agent;

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2;

 

51



--------------------------------------------------------------------------------

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) Investments by any Subsidiary of Holdings that is not a Credit Party in the
Borrower or any other Credit Party, the Indebtedness (if any) created by which
shall be subordinated to the Obligations pursuant to the Master Intercompany
Note or otherwise subject to such documentation as is acceptable to the Agent;

(g) loans or advances to employees permitted under Section 5.6;

(h) transactions permitted under Sections 5.1, 5.3(a), 5.3(b), 5.9 or 5.11(d),
provided, however, that transactions permitted under Section 5.9 constituting
Contingent Obligations of a Credit Party with respect to obligations of another
Credit Party or Subsidiary of a Credit Party must also comply with
Section 5.4(b);

(i) Investments constituting payment intangibles, chattel paper (each as defined
in the UCC) and Accounts, notes receivable and similar items arising or acquired
in the Ordinary Course of Business;

(j) Investments not otherwise permitted hereby; provided, however, that the
aggregate outstanding amount of all such Investments shall not exceed
$25,000,000 at any time;

(k) Investments constituting Rate Contracts;

(l) lease, utility and other similar deposits in the Ordinary Course of Business
that do not constitute prepayments of payables;

(m) Permitted Acquisitions; and

(n) Investments by a Credit Party or Subsidiary of a Credit Party constituting
repurchases of such Credit Party’s or Subsidiary’s Indebtedness or Stock or
Stock Equivalents to the extent not otherwise prohibited by the terms of this
Agreement.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (a) of
the definition thereof and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

 

52



--------------------------------------------------------------------------------

(d) Indebtedness not to exceed $15,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b)
or (f);

(f) Indebtedness in respect of the First Mortgage Notes (including with respect
to any Permitted Refinancing thereof) plus any interest accrued in connection
therewith;

(g) Indebtedness of Constar UK to Constar Holland, provided that such
Indebtedness is subordinated to the Obligations pursuant to the that certain
Subordination Agreement of even date herewith among the Agent, Constar UK and
Constar Holland or otherwise on terms satisfactory to the Agent and the
aggregate principal balance of such Indebtedness is not less than $4,000,000 at
any time as measured using the trailing 30-day average of the exchange rate, as
quoted by Reuters, between the currency of Constar’s obligations to Constar
Holland and the Dollar (the “Average Exchange Rate”);

(h) Indebtedness of Constar Holland with respect to any Constar Holland
Financing;

(i) other unsecured Indebtedness owing to Persons that are not Affiliates of the
Credit Parties not exceeding $5,000,000 in the aggregate at any time
outstanding;

(j) unsecured Indebtedness that is subordinated to the payment in full of the
Obligations on terms satisfactory to the Required Lenders; provided, however,
that the aggregate principal amount of all such unsecured Indebtedness shall not
exceed $25,000,000 at any time;

(k) Guaranty Obligations of any Credit Party in respect of Indebtedness of any
Credit Party that is otherwise permitted under this Section 5.5;

(l) Sale and leaseback transactions permitted pursuant to Section 5.18;

(m) Indebtedness under Rate Contracts permitted pursuant to Section 5.9(b); and

(n) unsecured Indebtedness that is subordinated to the Obligations pursuant to
documentation as is acceptable to the Agent (except that, with respect to such
Indebtedness consisting of the obligation to accept Stock or Stock Equivalents
of Holdings in satisfaction of an exercise price or tax withholding obligation
with respect to Stock or Stock Equivalents of Holdings, no subordination is
required) arising from the obligation to purchase or otherwise acquire Stock or
Stock Equivalents of Holdings granted or issued to any current or former
director, officer, employee or other service provider of any Credit Party upon a
termination of service or otherwise pursuant to an employment agreement or
employee benefit plan approved by the board of directors of Holdings (or any
committee thereof).

 

53



--------------------------------------------------------------------------------

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of the Borrower or of any such Subsidiary,
except:

(a) as expressly permitted by this Agreement; or

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary;

(c) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $2,000,000 in the aggregate outstanding at any
time;

(d) non-cash loans or advances made by Holdings to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Holdings;

(e) loans under an employee benefit plan qualified under Section 401(a) of the
Code and sponsored by a Credit Party;

(f) transactions with Affiliates of the Borrower or any Subsidiary permitted
pursuant to subsections 5.2, 5.3, 5.4, 5.5 or 5.11, or the repayment,
liquidation or unwinding thereof (except to the extent prohibited by Sections
5.5(g) or 5.20 or any applicable subordination provisions of the Loan
Documents);

(g) salaries and other director or employee compensation to officers or
directors of Holdings or any of its Subsidiaries commensurate with current
compensation levels or market practices;

(h) indemnities provided by Credit Parties or their Subsidiaries in favor of
their respective directors and officers thereof in the Ordinary Course of
Business; and

(i) the grant, sale or issuance of Stock or Stock Equivalents of Holdings to
directors and officers of Holdings and its Subsidiaries and share withholding
and cashless exercise transactions in connection therewith.

5.7 Compensation. No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to, pay any management, consulting or similar fees to any
Affiliate of any Credit Party or to any director or officer of any Credit Party
or any Affiliate of any Credit Party, except as permitted by Section 5.6.

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

 

54



--------------------------------------------------------------------------------

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not (i) increase the amount of such Contingent
Obligations as of the date of such modification, extension or renewal except by
an amount equal to any premium or other similar amount paid, and fees and
expenses incurred in connection with such modification, extension or renewal or
as otherwise permitted pursuant to Section 5.9 or (ii) impose materially more
restrictive or adverse terms on the Credit Parties or their Subsidiaries as
compared to the terms of the Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations, purchase price adjustments, earnouts and similar obligations in
favor of (i) sellers in connection with Acquisitions permitted hereunder;
(ii) purchasers in connection with dispositions permitted under subsection 5.2;
and (iii) counterparties with respect to surety and appeal bonds, performance
bonds, workers’ compensation claims, self insurance obligations, bankers
acceptances and other similar obligations arising in the Ordinary Course of
Business (exclusive of obligations with respect to surety bonds which, if drawn,
would result in equitable Liens against Collateral);

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guarantee shall be subordinated to the same extent;

(h) Contingent Obligations incurred by any Credit Party and their Subsidiaries
with respect to operating leases, take-or-pay contracts and other obligations of
any Credit Party or Subsidiary thereof entered into in the Ordinary Course of
Business and which do not constitute Indebtedness; and

(i) other Contingent Obligations not exceeding $5,000,000 in the aggregate at
any time outstanding.

 

55



--------------------------------------------------------------------------------

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event, including an ERISA Event, that could result in the imposition of
a Lien on any asset of a Credit Party or a Subsidiary of a Credit Party with
respect to any Benefit Plan, Title IV Plan or Multiemployer Plan (other than
Liens encumbering Property not constituting Eligible Accounts or Eligible
Inventory having a book and fair market value of less than $1,000,000) or
(b) any ERISA Event, that would, in the aggregate, result in Liabilities in
excess of $5,000,000.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness
unless permitted by the relevant Subordination Agreement and Section 5.20 (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that any Wholly-Owned Subsidiary of the Borrower
may declare and pay dividends to the Borrower or any Wholly-Owned Subsidiary of
the Borrower, and except that:

(a) Holdings may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(b) any Credit Party or Subsidiary of any Credit Party may make Restricted
Payments to the Borrower or any other Credit Party;

(c) the repayment, liquidation or unwinding of transactions between or among
Credit Parties or their Subsidiaries permitted by Section 5.4 (except to the
extent prohibited by Section 5.5(g) or 5.20 or any applicable subordination
provisions of the Loan Documents); and

(d) Holdings may grant, sell and issue Stock and Stock Equivalents of Holdings
and may purchase, redeem or otherwise acquire any Stock or Stock Equivalents
from any director, officer, employee or other service provider to any Credit
Party as permitted under any equity plan sponsored or maintained by a Credit
Party (including with respect to share withholding and cashless exercise
transactions).

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any material respect in any line of
business different from those lines of business carried on by it on the date
hereof (or which are similar, reasonably related, incidental, ancillary or
complementary thereto or are reasonable extensions thereof).

5.13 Change in Organizational Documents. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, amend any of its Organization
Documents in any respect adverse to Agent or Lenders.

 

56



--------------------------------------------------------------------------------

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP (except for changes with which the
Borrower’s accountants shall concur and that shall have been disclosed in the
notes to the financial statements subject to Section 11.3), (ii) change the
Fiscal Year or method for determining Fiscal Quarters of any Credit Party or of
any consolidated Subsidiary of any Credit Party, (iii) change its name as it
appears in official filings in its jurisdiction of organization or (iv) change
its jurisdiction of organization, in the case of clauses (iii) and (iv), without
at least ten (10) Business Days’ prior written notice to Agent and the
acknowledgement of Agent (which Agent shall promptly provide) that all actions
required by Agent, including those to continue the perfection of its Liens, have
been completed.

5.15 Amendments to First Mortgage Notes Documents. No Credit Party shall and no
Credit Party shall permit any of its Subsidiaries, to amend, supplement, waive
or otherwise modify any provision of any First Mortgage Notes Document in a
manner adverse to Agent or Lenders unless such amendment, supplement, waiver or
other modification is made in connection with, and otherwise constitutes, a
Permitted Refinancing.

5.16 No Negative Pledges.

(a) Except pursuant to the Loan Documents and the First Mortgage Notes Indenture
(or any indenture or agreement pursuant to which the First Mortgage Notes are
then outstanding or any Permitted Refinancing thereof), (i) no Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual restriction or encumbrance of any kind on the ability of any Credit
Party or Subsidiary to pay dividends or make any other distribution on any of
such Credit Party’s or Subsidiary’s Stock or Stock Equivalents (other than
Constar Holland with respect to any Constar Holland Financing) or to pay fees,
including management fees, or make other payments and distributions to the
Borrower or any Credit Party and (ii) no Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of Agent,
whether now owned or hereafter acquired, except, in any case under clauses
(i) or (ii) above, in connection with (1) any document or instrument governing
Liens permitted pursuant to subsections 5.1(h) and 5.1(i), the First Mortgage
Notes Indenture (or any Permitted Refinancing thereof) or any Constar Holland
Financing, provided that any such restriction contained therein relates only to
the asset or assets subject to such permitted Liens and (2) any prohibition or
limitation that (A) exists pursuant to applicable Requirements of Law,
(B) consists of customary restrictions and conditions contained in any agreement
relating to the sale or other disposition of any property permitted under
Section 5.2 pending the consummation of such sale or disposition, but only with
respect to the property subject to such sale or disposition or (C) restricts
licensing, sublicensing or assignment of a contract (but not the creation of a
Lien thereon to the extent constituting Collateral), or subletting or assignment
of any lease governing a leasehold interest, of any Credit Party or Subsidiary
thereof permitted hereunder.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless, in the case of any Credit Party other than Holdings, such Stock and
Stock Equivalents are pledged to Agent, for the benefit of the Secured Parties,
as security for the Obligations, on substantially the same terms and conditions
as the Stock and Stock Equivalents of the Credit Parties owned by the Credit
Parties are pledged to Agent as of the Closing Date, to the extent not excluded
by Section 4.15.

 

57



--------------------------------------------------------------------------------

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.30.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale and leaseback transaction involving
any of its Real Estate or Equipment, unless (a)(i) the sale of such assets is
permitted by Section 5.2 and (ii) any liens arising in connection therewith are
permitted by Section 5.1 or (b) after giving effect to such sale and leaseback
transaction, (i) the Dollar Equivalent of the aggregate fair market value of all
properties covered by sale and leaseback transactions (excluding such
transactions of Constar Holland) would not exceed $5,000,000 and (ii) the Dollar
Equivalent of the aggregate fair market value of all properties of Constar
Holland covered by sale and leaseback transactions would not exceed $7,000,000.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), in each case
if such Release, violation, Environmental Liabilities or affect to the value or
marketability of Real Estate would reasonably be expected to result in Material
Environmental Liabilities or would reasonably be expected to have a Material
Adverse Effect.

5.20 Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than:

(a) the Obligations,

(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in a transaction permitted
hereunder;

(c) a Permitted Refinancing of Indebtedness permitted under Section 5.5;

(d) prepayments of other Indebtedness so long as the amounts prepaid do not
exceed $1,000,000 in the aggregate;

(e) any mandatory prepayment or mandatory redemption of Indebtedness (other than
the First Mortgage Notes) required by the terms thereof;

(f) prepayments and redemptions of Indebtedness effected solely with the
proceeds of the issuance, sale or exchange of Stock or Stock Equivalents of
Holdings provided no Default or Event of Default is continuing or would result
therefrom;

 

58



--------------------------------------------------------------------------------

(g) subject to subsection 5.5(g) and all applicable subordination provisions
(including, without limitation, those of the Master Intercompany Note and those
of the Subordination Agreement described in subsection 5.5(g)), prepayments of
intercompany Indebtedness by any Credit Party or its Subsidiary to any other
Credit Party or such Subsidiary;

(h) prepayment, redemption, purchase, defeasement or satisfaction of the First
Mortgage Notes by Holdings so long as Excess Availability shall not be less than
$50,000,000 at the time of, and after giving effect to, such prepayment,
redemption, purchase, defeasement or satisfaction; and

(i) prepayment by Constar Holland of any Constar Holland Financing.

ARTICLE VI.

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

6.1 Capital Expenditures. The Credit Parties shall not make or commit to make,
and shall not cause or permit their Subsidiaries to make or commit to make,
Capital Expenditures in excess of $25,000,000 in any Fiscal Year (the “Capital
Expenditure Limitation”); provided, however, in the event the Credit Parties do
not expend the entire Capital Expenditure Limitation in any Fiscal Year, the
Credit Parties may carry forward solely to the immediately succeeding Fiscal
Year seventy-five percent (75%) of the unutilized portion. All Capital
Expenditures in that subsequent Fiscal Year shall first be applied to reduce the
carry-forward from the previous Fiscal Year, if any, and then to reduce the
applicable Capital Expenditure Limitation for such subsequent Fiscal Year.
“Capital Expenditures” shall be calculated in the manner set forth in Exhibit
4.2(b).

6.2 Minimum EBITDA. If Excess Availability during any Fiscal Quarter is less
than $15,000,000 for any period of five (5) consecutive Business Days during
such Fiscal Quarter, the Borrower shall not permit Consolidated EBITDA to be
less than $40,000,000, calculated on a trailing twelve (12) month basis as of
the last day of the then immediately preceding Fiscal Quarter.

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein or under any other Loan Document, any amount of principal of, or
interest on, any Loan, including after maturity of the Loans, or to pay any L/C
Reimbursement Obligation or (ii) to pay within three (3) Business Days after the
same shall become due, any fee or any other amount payable hereunder or pursuant
to any other Loan Document;

 

59



--------------------------------------------------------------------------------

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $250,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Borrowing Base and (C) errors occurring when Excess
Availability continues to exceed $25,000,000 after giving effect to the
correction of such errors;

(c) Specific Defaults.

(i) Any Credit Party fails to perform or observe any term, covenant or agreement
contained in any of

subsection 4.3(a) or 9.10(d), Section 4.6, 4.9, 4.10 or 4.11 or Article V or VI;
or

(ii) Any Credit Party fails to perform or observe any term, covenant or
agreement contained in Section 4.1 or 4.2 and such failure shall continue
unremedied for a period of five (5) days; or

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document (other than as provided in clauses (a),
(b) or (c) hereof), and such default shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (i) the date upon which a
Responsible Officer of any Credit Party becomes aware of such default and
(ii) the date upon which written notice thereof is given to the Borrower by
Agent or Required Lenders;

(e) Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$5,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; (ii) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
any agreement or instrument relating to any such Indebtedness or Contingent
Obligation, if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable (other than by a regularly scheduled required
prepayment) prior to its stated maturity (without regard to any subordination
terms with respect thereto), or such Contingent Obligation to become payable or
cash collateral in respect thereof to be demanded, or (iii) any “Event of
Default” shall occur under the First Mortgage Note Indenture (or the equivalent
of any “Event of Default” shall occur under the definitive documents evidencing
any Permitted Refinancing of the First Mortgage Notes);

 

60



--------------------------------------------------------------------------------

(f) Insolvency; Voluntary Proceedings. The Borrower ceases or fails, or the
Credit Parties and their Subsidiaries on a consolidated basis, cease or fail, to
be Solvent, or any Credit Party or any Subsidiary (other than Constar Italy) of
any Credit Party: (i) fails to pay or suspends making payments on any of its
debts generally as they fall due, or admits in writing its inability to pay its
debts generally as they fall due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise, or, by reason of actual or anticipated
financial difficulties; (ii) voluntarily ceases to conduct its business in the
ordinary course (except as permitted under this Agreement); (iii) takes any
corporate action, legal proceedings, or other procedure to commence, or
otherwise commences, any Insolvency Proceeding with respect to itself or any of
its Property (other than Constar Italy); or (iv) takes, or its directors or
officers take, any corporate action, legal proceedings, or other procedure to
effectuate or authorize any Insolvency Proceeding; or (v) a moratorium is
declared in respect of any indebtedness of any Credit Party or any Subsidiary
(other than with respect to Constar Italy) of any Credit Party;

(g) Involuntary Proceedings. (i) Any corporate action, legal proceedings or
other procedure is taken to effectuate or authorize any Insolvency Proceeding
against or in relation to any Credit Party or any of its Property, or any
Subsidiary (other than Constar Italy) of any Credit Party, or any of its
Property, or any such Insolvency Proceeding is otherwise commenced, except for
any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within fourteen (14) days of commencement, or, if earlier,
the date on which it is advertised; (ii) any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against any such
Person’s Properties with a value in excess of $5,000,000 individually or in the
aggregate and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy for any Credit Party organized in the United States or within
twenty-one (21) days after commencement, filing or levy for Constar UK or any
other Credit Party organized in England and Wales; (iii) any Credit Party or
Subsidiary (other than Constar Italy) of any Credit Party admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; (iv) any Credit Party or any Subsidiary (other than Constar Italy)
of any Credit Party acquiesces in the appointment of an administrator, receiver,
administrative receiver, trustee, custodian, conservator, liquidator, mortgagee
in possession (or agent therefor), or other similar Person (in any jurisdiction)
in relation to itself or any of its Property; (v) any Lien is enforced in
relation to any Credit Party or any of its Property or any subsidiary of any
Credit Party or any of its Property which secures more than $5,000,000 of
liabilities or encumbers Property having more than $5,000,000 in book or fair
market value or (vi) any “Insolvency Event” (as defined in the Constar UK Deed
of Charge and Assignment) occurs in relation to Constar UK;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries (other than Constar Italy)
involving in the aggregate a liability of $5,000,000 or more (excluding amounts
covered by insurance to the extent the relevant independent third party insurer
has not denied coverage therefor), and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof;

 

61



--------------------------------------------------------------------------------

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries (other than Constar Italy) which has or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall be any period of ten (10) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
(other than a release or termination pursuant to the terms hereof or thereof)
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party thereto or any Credit Party or any Subsidiary of
any Credit Party shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

(k) Change of Control. There shall occur any Change of Control; or

(l) Invalidity of Intercreditor Agreement. The provisions of the Intercreditor
Agreement shall for any reason be revoked or invalidated, or otherwise cease to
be in full force and effect, or any Person shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by this Agreement or the Intercreditor Agreement. The
replacement of the Intercreditor Agreement pursuant to a Permitted Refinancing
of the First Mortgage Notes shall not constitute an Event of Default under this
clause (l).

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Revolving Loan Commitment of each Lender
to make Loans, the Swingline Commitment of the Swingline Lender to make
Swingline Loans or the commitment of the L/C Issuer to issue Letters of Credit
to be suspended or terminated, whereupon such Revolving Loan Commitment,
Swingline Commitment or commitment to issue Letters of Credit, as applicable,
shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

62



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of any event specified in
subsection 7.1(f) or 7.1(g) above (in the case of clause (i) of
subsection 7.1(g) upon the expiration of the sixty (60) day period mentioned
therein), the obligation of each Lender to make Loans and the obligation of the
L/C Issuer to issue Letters of Credit shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of Agent, any Lender or the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Lenders, shall, demand (which demand shall be
deemed to have been delivered automatically upon any acceleration of the Loans
and other obligations hereunder pursuant to Section 7.2), and the Borrower shall
thereupon deliver to Agent, to be held for the benefit of the L/C Issuer, Agent
and the Lenders entitled thereto, an amount of cash equal to one hundred five
percent (105%) of the amount of L/C Reimbursement Obligations as additional
collateral security for Obligations. Agent may at any time apply any or all of
such cash and cash collateral to the payment of any or all of the Credit
Parties’ Obligations. The remaining balance of the cash collateral will be
returned to the Borrower when all Letters of Credit have been terminated or
discharged, all Revolving Loan Commitments have been terminated and all
Obligations have been paid in full in cash.

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

 

63



--------------------------------------------------------------------------------

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(g)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
subsection 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

 

64



--------------------------------------------------------------------------------

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, Holdings, the Borrower and each other Credit
Party hereby waive and shall not assert (and each of Holdings and the Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

65



--------------------------------------------------------------------------------

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and the Borrower hereby waives and agrees not to
assert (and each of Holdings and the Borrower shall cause each other Credit
Party to waive and agree not to assert) any right, claim or cause of action it
might have against Agent based thereon.

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(i) any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

 

66



--------------------------------------------------------------------------------

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Required Lender”, and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include,
without limitation, Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

 

67



--------------------------------------------------------------------------------

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to subsection 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this subsection 8.8(c).

 

68



--------------------------------------------------------------------------------

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 8.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, within thirty (30) days after the retiring Agent having given notice of
resignation, no successor Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the Borrower,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or 5.1(i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) under the Loan Documents and all Obligations arising under
Secured Rate Contracts, that Agent has theretofore been notified in writing by
the holder of such Obligation are then due and payable, (C) deposit of cash
collateral with respect to all contingent Obligations (or, as an alternative to
cash collateral in the case of any Letter of Credit Obligation, receipt by Agent
of a back-up letter of credit), in amounts and on terms and conditions and with
parties satisfactory to Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations as to which no claim has been
asserted, other than (x) L/C Reimbursement Obligations and (y) cash collateral
of up to $50,000 securing contingent Obligations with respect to the Control
Agreement among Borrower, Agent and The Bank of New York Mellon to be held until
Agent’s potential liabilities with respect thereto have terminated, expired or
otherwise been satisfied) and (D) to the extent requested by Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance reasonably acceptable to Agent.

 

69



--------------------------------------------------------------------------------

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrower, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent and
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Borrower, do any of the following:

(i) increase or extend the Revolving Loan Commitment of any Lender (or reinstate
any Revolving Loan Commitment terminated pursuant to subsection 7.2(a));

 

70



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other than scheduled installments
under subsection 1.8(a)) may be postponed, delayed, waived or modified with the
consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

(iv) change the percentage of the Revolving Loan Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;

(v) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

(vi) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.

 

71



--------------------------------------------------------------------------------

(c) No amendment or waiver shall, unless signed by Agent and Required Lenders
(or by Agent with the consent of Required Lenders): (i) amend or waive
compliance with the conditions precedent to the obligations of Lenders to make
any Revolving Loan (or of L/C Issuer to issue any Letter of Credit) in
Section 2.2; (ii) amend or waive non-compliance with any provision of
subsection 1.1(b)(iv); (iii) waive any Default or Event of Default for the
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to issue any Letter of Credit) in
Section 2.2; (iv) amend or waive this subsection 9.1(c) or the definitions of
the terms used in this subsection 9.1(c) insofar as the definitions affect the
substance of this subsection 9.1(c); (v) amend or modify the definitions of
Eligible Accounts, Eligible Inventory or Borrowing Base, including any increase
in the percentage advance rates in the definition of Borrowing Base, in a manner
which would increase the availability of credit under the Revolving Loan; or
(vi) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder.

(d) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrower may amend Schedules 3.16, 3.19 and 3.21 upon notice to Agent,
(y) Agent may amend Schedule 1.1 to reflect Sales entered into pursuant to
Section 9.9, and (z) Agent and Borrower may amend or modify this Agreement and
any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties; provided that no
Accounts or Inventory of such Person shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the satisfaction
of Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion.

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent (including the Securities and Exchange
Commission’s EDGAR system provided that notice thereof is otherwise delivered
pursuant to this Section 9.2(a)) or (iv) addressed to such other address as
shall be notified in writing (A) in the case of the Borrower, Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrower and Agent. Transmissions made by electronic mail or
E-Fax to Agent shall be effective only (x) for notices where such transmission
is specifically authorized by this Agreement, (y) if such transmission is
delivered in compliance with procedures of Agent applicable at the time and
previously communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

 

72



--------------------------------------------------------------------------------

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

73



--------------------------------------------------------------------------------

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

 

74



--------------------------------------------------------------------------------

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable and
documented out-of-pocket costs and expenses incurred by it or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
in each case including Attorney Costs of Agent and appraisals, background checks
and similar expenses, (b) Agent for all reasonable and documented costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), (c) each of Agent, its Related Persons, and L/C Issuer for all
documented out-of-pocket costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy under any Loan Document, any Obligation, with respect to the Collateral
or any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document or Obligation
(or the response to and preparation for any subpoena or request for document
production relating thereto), including Attorney Costs and (d) fees and
disbursements of Attorney Costs of one law firm on behalf of all Lenders (other
than Agent) incurred in connection with any of the matters referred to in
clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to,
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Credit Party or any Affiliate
of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding relating to the foregoing, whether or not brought by any such
Indemnitee or any of its Related Persons, any holders of securities or creditors
(and including reasonable attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
the Borrower and each other Credit Party executing this Agreement waives and
agrees not to assert against any Indemnitee, and shall cause each other Credit
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person or any Indemnitee (subject to the proviso above in
the immediately preceding sentence).

 

75



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person or any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by Holdings, the Borrower, the other Credit Parties signatory
hereto and Agent and when Agent shall have been notified by each Lender and the
initial L/C Issuer that such Lender or L/C Issuer has executed it. Thereafter,
it shall be binding upon and inure to the benefit of, but only to the benefit
of, Holdings, the Borrower, the other Credit Parties hereto (in each case except
for Article VIII), Agent, each Lender and each L/C Issuer receiving the benefits
of the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 8.9), none of Holdings, the Borrower, any other Credit Party, any L/C
Issuer or Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

 

76



--------------------------------------------------------------------------------

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Revolving Loan Commitment and its rights and obligations
with respect to Loans and Letters of Credit) to (i) any existing Lender,
(ii) any Affiliate or Approved Fund of any existing Lender or (iii) any other
Person acceptable (which acceptance shall not be unreasonably withheld or
delayed) to Agent and, with respect to Sales of Revolving Loan Commitments, each
L/C Issuer that is a Lender and, as long as no Event of Default is continuing,
the Borrower (which acceptances shall be deemed to have been given unless an
objection is delivered to Agent within five (5) Business Days after notice of a
proposed sale is delivered to Borrower); provided, however, that (w) for each
Loan, the aggregate outstanding principal amount (determined as of the effective
date of the applicable Assignment) of the Loans, Revolving Loan Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $5,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower (to the extent
required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, (y) interest accrued prior to
and through the date of any such Sale may not be assigned, and (z) such Sales by
Non-Funding Lenders shall be subject to Agent’s prior written consent in all
instances. Agent’s refusal to accept a Sale to a Credit Party, an Affiliate of a
Credit Party, a holder of any First Mortgage Note or an Affiliate of such a
holder, or the imposition of conditions or limitations (including limitations on
voting) upon Sales to such Persons, shall not be deemed to be unreasonable.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

 

77



--------------------------------------------------------------------------------

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Revolving Loan Commitments
and the payment in full of the Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with
clause (b) above), shall be entitled to any rights of such Lender hereunder and
no such Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower and Holdings shall cause each other Credit Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one (1) year and one (1) day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Revolving Loan Commitments and the
payment in full of the Obligations.

 

78



--------------------------------------------------------------------------------

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and L/C Issuer acknowledges and
agrees that it may receive material non-public information (“MNPI”) hereunder
concerning the Credit Parties and their Affiliates and agrees to use such
information in compliance with all relevant policies, procedures and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

(b) Confidential Information. Each Lender, L/C Issuer and Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices,
the confidentiality of information obtained by it pursuant to any Loan Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or Agent, as the case may be,
or to any Person that any L/C Issuer causes to issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority (in which case
such Lender, L/C Issuer or Agent shall promptly notify the Borrower to the
extent lawfully permitted to do so), (v) to the extent necessary or customary
for inclusion in league table measurements, (vi) (A) to the National Association
of Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Credit Parties, (vii) to
current or prospective assignees, SPVs (including the investors or prospective
investors therein) or participants, direct or contractual counterparties to any
Secured Rate Contracts and to their respective Related Persons, in each case to
the extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.

 

79



--------------------------------------------------------------------------------

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, logo or trademark.
Agent or such Lender shall provide a draft of any advertising material to
Borrower for review and comment prior to the publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
or securities exchange relating to a public offering of securities of any Credit
Party or the reports filed by any Credit Party in accordance with the Securities
Exchange Act of 1934, as amended) using the name, logo or otherwise referring to
GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Agent is party without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital to the extent lawfully
permitted to do so.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, the Lenders and the L/C
Issuers shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) this Agreement, other than the schedules and exhibits
attached hereto, and (B) administrative materials of a customary nature prepared
by the Credit Parties or Agent (including, Notices of Borrowing, Notices of
Conversion/Continuation, L/C Requests, Swingline requests and any similar
requests or notices posted on or through an E-System). Before distribution of
the Borrower Materials, the Credit Parties agree to execute and deliver to Agent
a letter authorizing distribution of the Borrower Materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of Borrower Materials that do not contain MNPI and
represent that no MNPI is contained therein.

 

80



--------------------------------------------------------------------------------

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 9.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuer, their Affiliates and the other Secured
Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Article X and such payment exceeds
the amount such Lender would have been entitled to receive if all payments had
gone to, and been distributed by, Agent in accordance with the provisions of the
Loan Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been received by Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of the Borrower, applied to
repay the Obligations in accordance herewith); provided, however, that (a) if
such payment is rescinded or otherwise recovered from such Lender or L/C Issuer
in whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender or L/C Issuer without interest and
(b) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the applicable Credit Party in the amount of
such participation. If a Non-Funding Lender receives any such payment as
described in the previous sentence, such Lender shall turn over such payments to
Agent in an amount that would satisfy the cash collateral requirements set forth
in subsection 1.11(b).

 

81



--------------------------------------------------------------------------------

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement.

 

82



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE
NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

83



--------------------------------------------------------------------------------

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c)(i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Revolving Loan
Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five (45) days after: (i) receipt by
the Borrower of written notice and demand from any Lender that is not Agent or
an Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; (ii) any Lender becoming a
Non-Funding Lender and failing to cure such status or (iii) any failure by any
Lender (other than Agent) to consent to a requested amendment, waiver or
modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrower may, at its option, notify Agent and such
Affected Lender (or such defaulting or non-consenting Lender, as the case may
be) of the Borrower’s intention to obtain, at the Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender (or such
defaulting or non-consenting Lender, as the case may be), which Replacement
Lender shall be reasonably satisfactory to Agent. In the event the Borrower
obtain a Replacement Lender within forty-five (45) days following notice of its
intention to do so, the Affected Lender (or defaulting or non-consenting Lender,
as the case may be) shall sell and assign its Loans and Revolving Loan
Commitment to such Replacement Lender, at par, provided that the Borrower has
reimbursed such Affected Lender for its increased costs for which it is entitled
to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrower shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrower, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9.
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, the Borrower or Agent may obtain a Replacement
Lender and execute an Assignment on behalf of such Non-Funding Lender or an
Impacted Lender at any time and without prior notice to such Non-Funding Lender
or an Impacted Lender and cause its Loans and Revolving Loan Commitment to be
sold and assigned at par. Upon any such assignment and payment and compliance
with the other provisions of Section 9.9, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such replaced
Lender to indemnification hereunder shall survive.

 

84



--------------------------------------------------------------------------------

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i) and (ii) below, the “Taxes”) other than for (i) taxes measured by
overall net income (however denominated, including branch profits taxes) and
franchise taxes imposed in lieu of net income taxes, in each case imposed on any
Secured Party by the jurisdiction (or any political subdivision thereof) in
which such Secured Party is organized, maintains its principal office or
applicable Lending Office, or (ii) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by Agent
or any Lender to deliver the documentation required to be delivered pursuant to
clause (f) below.

 

85



--------------------------------------------------------------------------------

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within thirty (30) days
after such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent; provided, however, that no
such increase shall be made with respect to, and no Credit Party shall be
required to indemnify any Secured Party pursuant to clause (d) below for,
(x) withholding taxes to the extent that the obligation to withhold amounts
existed on the date that such Person became a “Secured Party” under this
Agreement in the capacity under which such Person makes a claim under this
clause (b), designates a new Lending Office or experiences a change in
circumstances (other than a change in a Requirement of Law), except in each case
to the extent such Person is a direct or indirect assignee (other than pursuant
to Section 9.22) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, or such Secured Party was entitled
at the time of designation of a new Lending Office or change in circumstances,
to receive additional amounts under this clause (b), or (y) any United States
backup withholding tax required by the Code to be withheld from amounts payable
to a Secured Party that is subject to backup withholding due to (A) notified
payee underreporting of reportable interest or dividend payments or other
reportable payments or (B) the IRS notifying Agent or Borrower that the
furnished taxpayer identification number is incorrect.

(c) In addition, the Borrower agrees to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). The Swingline Lender may, without any
need for notice, demand or consent from the Borrower, by making funds available
to Agent in the amount equal to any such payment, make a Swing Loan to the
Borrower in such amount, the proceeds of which shall be used by Agent in whole
to make such payment. Within thirty (30) days after the date of any payment of
Other Taxes by any Credit Party, the Borrower shall furnish to Agent, at its
address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Agent.

 

86



--------------------------------------------------------------------------------

(d) The Borrower shall reimburse and indemnify, within thirty (30) days after
receipt of demand therefor (with copy to Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
Additionally, no Lender shall be entitled to any payment under this Section 10.1
more than 120 days after such Lender received notice of its entitlement to such
payment; provided, that the foregoing shall in no way operate in derogation of
the undertaking contained in the last sentence of this subsection 10.1(e). In
the event that any Lender determines that any event or circumstance that will
lead to a claim for payment under this Section 10.1 has occurred or will occur,
such Lender will use commercially reasonable efforts to so notify the Borrower;
provided, that any failure to provide such notice shall in no way impair the
rights of such Lender to demand and receive payment under this Section 10.1.

(f)(i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (C) any other applicable document prescribed
by the IRS certifying as to the entitlement of such Non-U.S. Lender Party to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents. Unless the Borrower and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

 

87



--------------------------------------------------------------------------------

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(g) If the Agent or any Lender shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of any amounts payable pursuant
to this Section 10.1 as to which it has been indemnified by the Borrower or with
respect to which Borrower has paid additional amounts, the applicable Agent or
Lender shall use commercially reasonable efforts to notify the Borrower of the
availability of such refund claim and, if the applicable Agent or Lender
determines in its sole discretion that making a claim for refund will not have
an adverse effect on its Taxes or business operations, shall, within sixty
(60) days after receipt of a request by the Borrower, make a claim to such
Governmental Authority for such refund. If the Agent or a Lender determines, in
its sole discretion, that it has received a refund of any amounts payable
pursuant to this Section 10.1 as to which it has been indemnified by the
Borrower or with respect to which Borrower has paid additional amounts, it shall
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 10.1 with respect to amounts giving rise to such refund), net of all
out-of-pocket expenses of the Agent and/or the Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This subsection
10.1(g) shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

88



--------------------------------------------------------------------------------

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists (which such Lender shall promptly provide).

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full or
convert to Base Rate Loans all LIBOR Rate Loans of such Lender then outstanding,
together with interest accrued thereon, either on the last day of the Interest
Period thereof if such Lender may lawfully continue to maintain such LIBOR Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans, together with any amounts required to be paid in
connection therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower,
in writing of the increased costs and of such Lender’s or L/C Issuer’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

 

89



--------------------------------------------------------------------------------

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Revolving Loan Commitment, loans, credits or obligations under this Agreement,
then, within thirty (30) days of demand of such Lender or L/C Issuer (with a
copy to Agent), the Borrower shall pay to such Lender or L/C Issuer, from time
to time as specified by such Lender or L/C Issuer, additional amounts sufficient
to compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrower shall not be required
to compensate any Lender or L/C Issuer pursuant to this subsection 10.3(b) for
any amounts incurred more than 120 days prior to the date that such Lender or
L/C Issuer notifies the Borrower, in writing of the amounts and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 120-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

 

90



--------------------------------------------------------------------------------

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and the calculation thereof and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.

 

91



--------------------------------------------------------------------------------

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Additional Guarantor”    4.15(a) “Affected Lender”    9.22 “Agent Report”   
8.5(c) “Aggregate Excess Funding Amount”    1.1(b) “Agreement”    Preamble
“Average Exchange Rate”    5.5(g) “Borrower”    Preamble “Borrower Materials”   
9.10(e) “Capital Expenditures”    Exhibit
4.2(b) “Capital Expenditure Limitation”    6.1 “Constar Holland”    Recitals
“Constar Italy”    Recitals “Eligible Accounts”    1.12 “Eligible Inventory”   
1.13 “Eurocurrency Liabilities”    10.6 “Event of Default”    7.1 “Fee Letter”
   1.9(a) “GE Capital”    Preamble “Holdings”    Recitals “Indemnified Matters”
   9.6 “Indemnitee”    9.6(a) “Intercompany Notes”    5.4(b) “Investments”   
5.4 “L/C Reimbursement Agreement”    1.1(b) “L/C Reimbursement Date”    1.1(b)
“L/C Request”    1.1(b) “L/C Sublimit”    1.1(b) “Lender”    Preamble “Letter of
Credit Fee”    1.9(c) “Maximum Lawful Rate”    1.3(d) “Maximum Revolving Loan
Balance”    1.1(a) “MNPI”    9.10(a) “Notice of Conversion/Continuation”   
1.6(a) “OFAC”    3.29 “Other Lender”    1.11(e) “Other Taxes”    10.1(c)
“Overadvance”    1.1(a) “Permitted Liens”    5.1 “Register”    1.4(b)
“Replacement Lender”    9.22 “Restricted Payments”    5.11 “Revolving Loan”   
1.1(a) “Revolving Loan Commitment”    1.1(a) “Sale”    9.9(b) “SDN List”    3.27
“Settlement Date”    1.11(b) “Swingline Request”    1.1(c) “Swing Loan”   
1.1(c) “Taxes”    10.1(a) “Tax Returns”    3.10 “UK Pension Plans”    3.7(b)
“Unused Commitment Fee”    1.9(b)

 

92



--------------------------------------------------------------------------------

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“2008 Pepsi Contract” means the supply agreement, dated as of January 1, 2009,
between the Borrower and Pepsi-Cola Advertising and Marketing, Inc.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of an Operating Company in
respect of Inventory purchased by and shipped to such customer and/or the
rendition of services by an Operating Company, as stated on the respective
invoice of a Credit Party, net of any credits, rebates or offsets owed to such
customer.

“Account Debtor” means the customer of any Operating Company who is obligated on
or under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person. Notwithstanding the foregoing, neither
Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party or of
any Subsidiary of any Credit Party solely by reason of the provisions of the
Loan Documents.

 

93



--------------------------------------------------------------------------------

“Agent” means GE Capital in its capacity as administrative agent for the Secured
Parties hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$75,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Applicable Margin” means:

(a) for the period commencing on the Closing Date through the first day of the
calendar month immediately following the calendar month during which financial
statements for June 2010 are delivered:

(i) if a Base Rate Loan, three percent (3.00%) per annum; and

(ii) if a LIBOR Rate Loan, four percent (4.00%) per annum; and

(b) thereafter, the Applicable Margin shall equal the applicable LIBOR margin or
Base Rate margin per annum in effect from time to time determined as set forth
on the table below based upon the applicable Monthly Average Usage during the
calendar month then most recently ended:

 

If Monthly Average Usage is:

 

Applicable Margin for

Base Rate Loans

 

Applicable Margin for

LIBOR Rate Loans

<$30,000,000

  2.75%   3.75%

³$30,000,000, but £ $50,000,000

  3.00%   4.00%

> $50,000,000

  3.25%   4.25%

If an Event of Default is continuing at the time that a reduction in the
Applicable Margins is to be implemented in accordance with the table above, such
reduction will be deferred until the first day of the calendar month after the
written waiver thereof.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, in substantially in the form of Exhibit 11.1(a)
or any other form approved by Agent.

 

94



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, a rate per annum equal to the highest of:

(a) the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent);

(b) the sum of three percent (3.00%) per annum and the Federal Funds Rate; and

(c) the sum of (x) LIBOR calculated for each such day based on an Interest
Period of three (3) months determined two (2) Business Days prior to such day
(but for the avoidance of doubt, not less than two and one-half percent
(2.50%) per annum), plus (y) the excess of the Applicable Margin for LIBOR Rate
Loans over the Applicable Margin for Base Rate Loans, in each instance, as of
such day.

Any change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the “bank prime loan” rate,
Federal Funds Rate or LIBOR for an Interest Period of three (3) months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to:

(a) eighty-five percent (85%) of the Dollar Equivalent of the book value of
Eligible Accounts of the Operating Companies at such time;

plus

 

95



--------------------------------------------------------------------------------

(b) the lesser of (i) sixty-five percent (65%) of the Dollar Equivalent of the
book value of Eligible Inventory of the Operating Companies valued at the lower
of cost on a first-in, first-out basis or market, and (ii) up to eighty-five
percent (85%) of the Dollar Equivalent of the book value of the Net Orderly
Liquidation Value of Eligible Inventory of the Operating Company;

minus

(c) $2,500,000

minus

(d) the Secured Rate Contract Reserve;

in each case less Reserves established by Agent at such time in its Permitted
Discretion; provided, that:

(i) the portion of the Borrowing Base attributable to clause (b) above shall not
at any time exceed the lesser of (x) $40,000,000 and (y) sixty percent (60%) of
the Borrowing Base before subtracting the amounts set forth in clauses (c) and
(d) above and after the application of clauses (ii) and (iii) of this proviso;

(ii) the portion of the Borrowing Base attributable to clause (b) above
comprised of Eligible Inventory consisting of spare parts and pallets shall not
at any time exceed $2,000,000; and

(iii) the portion of the Borrowing Base attributable to clause (b) above and
comprised of Eligible In-Transit Inventory shall not at any time exceed
$2,500,000.

“Borrowing Base Certificate” means a certificate of the Borrower in
substantially the form of Exhibit 11.1(b) hereto, duly completed as of its date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan or the determination of
the Base Rate, a day on which dealings are carried on in the London interbank
market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

 

96



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or the government of the United Kingdom or (ii) issued by any
agency of the United States federal government or the government of the United
Kingdom the obligations of which are fully backed by the full faith and credit
of the United States federal government or the government of the United Kingdom,
as the case may be, (b) any readily-marketable direct obligations issued by any
other agency of the United States federal government or government of the United
Kingdom, any state of the United States or any political subdivision of any such
state or any public instrumentality thereof, in each case having a rating of at
least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial paper
rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States or England and Wales,
(d) any Dollar-denominated or Euro-denominated time deposit, insured certificate
of deposit, overnight bank deposit or bankers’ acceptance issued or accepted by
(i) any Lender or (ii) any commercial bank that is (A) organized under the laws
of, and located in, the United States, any state thereof or the District of
Columbia or England and Wales, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and
(e) shares of any United States or English money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States or England; provided, however, that
the maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Change of Control “ means the occurrence of any of the following: (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934, as amended) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of thirty-five percent (35%) or more of the
issued and outstanding Voting Stock of Holdings, (b) during any period of twelve
(12) consecutive calendar months, individuals who, at the beginning of such
period, constituted the board of directors of Holdings (together with any new
directors whose election by the board of directors of Holdings or whose
nomination for election by the stockholders of Holdings was approved by a vote
of at least fifty percent (50%) of the directors then still in office who either
were directors at the beginning of such period or whose elections or nomination
for election were previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office,
(c) Holdings shall cease to own and control directly or through one or more
Subsidiaries all of the economic and voting rights associated with all of the
outstanding Stock of any Operating Company (other than Holdings) or (d) a
“change of control” shall occur under the First Mortgage Notes Indenture.

“Closing Date” means February 11, 2010.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

97



--------------------------------------------------------------------------------

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party in or upon which a Lien is
granted under this Agreement or under any Collateral Document.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the UK Collateral Documents, each Control Agreement, and all other security
agreements, pledge agreements, patent and trademark security agreements, lease
assignments, guarantees and other similar agreements, and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of any Credit Party, any of their respective Subsidiaries or any
other Person pledging or granting a lien on collateral or guaranteeing the
payment and performance of the Obligations, and any Lender or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against any such Person as debtor in favor of any Lender or Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment.

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period:

(a) Consolidated Net Income of such Person for such period

plus

(b) the sum of, in each case to the extent included in the calculation of
Consolidated Net Income but without duplication:

(i) any provision for income taxes;

(ii) Consolidated Interest Expense;

(iii) loss from extraordinary items;

(iv) depreciation, depletion and amortization expenses, including amortization
related to asset retirement obligations;

(v) non-recurring transaction expenses incurred through February 28, 2010,
including without limitation any such expenses relating to the transactions
contemplated by the Loan Documents (provided that the aggregate amount of
expenses added to Consolidated Net Income pursuant to this clause (v) shall not
exceed $15,000,000);

 

98



--------------------------------------------------------------------------------

(vi) (A) non-recurring cash charges incurred from January 1, 2010 through
December 31, 2010 related to restructuring the business to accommodate the
requirements of the 2008 Pepsi Contract (provided that the aggregate amount of
expenses added to Consolidated Net Income pursuant to this clause (vi)(A) shall
not exceed $650,000) and (B) non-recurring cash charges incurred prior to
January 1, 2010 related to restructuring the business to accommodate the
requirements of the 2008 Pepsi Contract;

(vii) cash restructuring charges of up to $1,500,000 per fiscal year (subject to
Borrower having provided Agent with supporting detail for such charges as may be
reasonably satisfactory to Agent); and

(viii) all other non-cash charges and non-cash losses for such period, including
foreign currency adjustments, additions to accounts receivable and inventory
reserves, impairment charges for goodwill and other assets, accounting changes,
financing costs, the amount of any compensation deduction as the result of any
grant of stock or stock equivalents to employees, officers, directors or
consultants, but excluding any such non-cash charge, expense or loss to the
extent that it represents an accrual of or a reserve for cash expenses in any
future period or an amortization of a prepaid cash expense that was paid in a
prior period

minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication, (i) any credit for income tax,
(ii) interest income, (iii) gains from extraordinary items for such period,
(iv) any aggregate net gain (but not any aggregate net loss) from the sale,
exchange or other disposition of capital assets by such Person and (v) any other
non-cash gains or other items, including accounting changes, which have been
added in determining Consolidated Net Income (other than the accrual of revenue
in the ordinary course), including any reversal of a change referred to in
clause (b)(v) above by reason of a decrease in the value of any Stock or Stock
Equivalent.

“Consolidated Interest Expense” means, with respect to any Person for any
period, interest expense paid or payable of such Person and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, and
including, without duplication, (i) net amount payable or receivable under any
Rate Contract that is hedging interest expenses, (ii) interest expense
attributable to Capital Lease Obligations, (iii) commissions, discounts, and
other fees and charges attributable to letters of credit, surety bonds and
performance bonds (whether or not matured), (iv) amortization of debt discount,
(v) capitalized interest and interest paid in the form of additional
Indebtedness, and (vi) cash or non-cash interest expense.

“Consolidated Net Income “ means, for any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided , however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall be included only to the
extent of the amount of dividends or distributions paid to such Person or
Subsidiary and (b) the net income of any Subsidiary of such Person that is
subject to any restriction or limitation on the payment of dividends or the
making of other distributions shall be excluded to the extent of such
restriction or limitation.

 

99



--------------------------------------------------------------------------------

“Constar Holland Financing” shall mean receivables and inventory financing
provided to Constar Holland, the aggregate principal amount of which shall not
exceed the book or fair market value of the receivables, inventory and related
rights and interests of Constar Holland, may be secured by such assets only and
their proceeds, but not the Stock of Constar Holland, and shall not be
guaranteed by or subject to any other credit support of any Credit Party.

“Constar UK” means Constar International U.K. Limited, a company organized under
the laws of England and Wales.

“Constar UK Deed of Charge and Assignment” means that certain deed of charge and
assignment, dated of even date herewith, made by Constar UK in favor of Agent,
for the benefit of the Secured Parties, as the same may be amended, restated
and/or modified from time to time.

“Constar UK Guarantee and Indemnity” means that certain guaranty and indemnity,
dated of even date herewith, made by Constar UK in favor of Agent and the
Secured Parties, as the same may be amended, restated and/or modified from time
to time.

“Constar UK Prescribed Part Reserve” means £600,000.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Contribution Notice” means a notice issued by the Pensions Regulator in
accordance with section 38 of the United Kingdom Pensions Act 2004 (as amended).

 

100



--------------------------------------------------------------------------------

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance satisfactory to Agent and in any event providing
to Agent “control” of such deposit account, securities account or commodities
account within the meaning of Articles 8 and 9 of the UCC.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) in or relating to copyrights and all mask work, database and design
rights, whether or not registered or published, all registrations and
recordations thereof and all applications in connection therewith.

“Credit Parties” means Holdings, the Borrower, each other signatory hereto as a
“Credit Party” and each other Person (i) which executes a guaranty of the
Obligations, (ii) which grants a Lien on all or substantially all of its assets
to secure payment of the Obligations and (iii) all of the Stock of which is
pledged to Agent for the benefit of the Secured Parties.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Agent (notice of which Agent shall promptly provide to
Borrower following Borrower’s request therefor) using any method of
determination it reasonably deems appropriate.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, by the Securities and Exchange Commission’s
EDGAR system (provided written notice thereof has separately been delivered to
the intended recipient of such communication or posting) or otherwise to or from
an E-System or other equivalent service acceptable to Agent.

“Eligible In-Transit Inventory” means all raw materials and finished goods
Inventory owned by an Operating Company, which Inventory is in transit within
such Operating Company’s country of jurisdiction to one of such Operating
Company’s facilities located in such Operating Company’s country of jurisdiction
and which Inventory (a) is fully insured, (b) is subject to a first priority
perfected security interest in and lien upon such goods in favor of Agent
(except for any possessory lien upon such goods in the possession of a freight
carrier or shipping company securing only the freight charges for the
transportation of such goods to such Operating Company), and (c) otherwise meets
the criteria for “Eligible Inventory” hereunder.

 

101



--------------------------------------------------------------------------------

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Benefit Plan or a Title IV Plan; (b) the withdrawal of any ERISA Affiliate
from a Benefit Plan or a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the filing of a notice of reorganization, insolvency or termination (or
treatment of a plan amendment as termination) under Section 4041A of ERISA;
(e) the filing of a notice of intent to terminate a Benefit Plan or a Title IV
Plan (or treatment of a plan amendment as termination) under Section 4041 of
ERISA; (f) the institution of proceedings to terminate a Benefit Plan, Title IV
Plan or Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to any Benefit Plan subject to Section 401(a) of the Code, Title IV
Plan or Multiemployer Plan when due; (h) the imposition of a lien under
Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA on any
property (or rights to property, whether real or personal) of any ERISA
Affiliate; (i) the failure of a Benefit Plan or any trust thereunder intended to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law to qualify thereunder; (j) a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code; and (k) any other event or condition that might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan, Title IV Plan or
Multiemployer Plan.

 

102



--------------------------------------------------------------------------------

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Euros”, “euros” and “€” each mean the currency constituted by the Treaty on the
European Union and as referred to in the legislative measures of the European
Union for the introduction of, changeover to or operation of the Euro in one or
more member states.

“Excess Availability” means, as of any date of determination, (a) (i) the lesser
of the Aggregate Revolving Loan Commitment and (ii) the Borrowing Base minus
(b) the Total Exposure.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“Financial Support Direction” means a direction issued by the Pensions Regulator
in accordance with section 43 of the United Kingdom Pensions Act 2004 (as
amended).

“First Mortgage Collateral” means the Collateral set forth on Schedule 11.1.

“First Mortgage Notes” means the floating rate notes due 2012 issued by Holdings
under the First Mortgage Notes Indenture and any Permitted Refinancing with
respect thereto.

 

103



--------------------------------------------------------------------------------

“First Mortgage Notes Documents” means the First Mortgage Notes Indenture, the
First Mortgage Notes, the Security Agreements (as defined in the First Mortgage
Notes Indenture), the Mortgages (as defined in the First Mortgage Notes
Indenture).

“First Mortgage Notes Indenture” means the Indenture, dated as of February 11,
2005, between Holdings and The Bank of New York, as Trustee.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Fixed Charge Coverage Ratio” shall mean, for any period of determination, the
ratio of (a) Consolidated EBITDA for such period to (b) the sum of
(i) Consolidated Interest Expense paid or accrued (excluding (x) interest paid
in kind and (y) non-cash accretion of interest on the First Mortgage Notes), but
for the avoidance of doubt including the accrual of cash interest on of the
First Mortgage Notes, without duplication for such period, (ii) scheduled
payments of principal with respect to Indebtedness during such period,
(iii) unfinanced Capital Expenditures (incurred or paid with proceeds of
operating cash or Revolving Loans) during such period, (iv) income taxes paid in
cash during such period and (v) cash dividends and other equity distributions
during such period paid by Holdings.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a jurisdiction other than the United
States of America or a state or possession of the United States of America.

“GAAP” means (a) in respect of Constar UK, generally accepted accounting
principles in the United Kingdom; (b) in respect of any other Foreign Subsidiary
of Holdings, generally accepted accounting principles in the jurisdiction of
such Foreign Subsidiary’s incorporation and (c) in all other cases, generally
accepted accounting principles in the United States set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination, in each case subject to Section 11.3 hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guaranty and Security Agreement” means that certain U.S. Guaranty and Security
Agreement, dated as of even date herewith, made by the applicable Credit Parties
that are not Foreign Subsidiaries in favor of Agent, for the benefit of the
Secured Parties, as the same may be amended, restated and/or modified from time
to time.

 

104



--------------------------------------------------------------------------------

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

“Impacted Lender” means any Lender that fails promptly to provide Agent, upon
Agent’s request, satisfactory assurance that such Lender will not become a
Non-Funding Lender.

 

105



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables and
expenses entered into or incurred in the Ordinary Course of Business); (c) the
face amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of Property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to Property acquired by the Person (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such Property); (f) all Capital Lease
Obligations; (g) the principal balance outstanding under any synthetic lease,
off-balance sheet loan, off-balance sheet securitization or similar off balance
sheet financing product; (h) all obligations, whether or not contingent, to
purchase, redeem, retire, defease or otherwise acquire for value any of its own
Stock or Stock Equivalents (or any Stock or Stock Equivalent of a direct or
indirect parent entity thereof), valued at, in the case of redeemable preferred
Stock, the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such Stock plus accrued and unpaid dividends; (i) all
indebtedness referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; and (j) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above. For the avoidance of doubt, the following shall
not constitute Indebtedness: (i) obligations arising from honoring by a bank or
other financial institution of a check draft of similar instrument against
insufficient funds, provided that such obligations are outstanding no more than
two (2) Business Days; (ii) obligations incurred in the Ordinary Course of
Business owed to any Person (including obligations in respect of letters of
credit for the benefit of any such Person) providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Holdings or any Subsidiary of Holdings, pursuant to
reimbursement or indemnification obligations to such Person; (iii) unsecured
obligations arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations, in each case, incurred in connection with
the disposition of any business, assets or a Subsidiary, other than Guaranty
Obligations incurred by any Person acquiring all or any portion of such
business, assets or such Subsidiary for the purpose of financing such
acquisition and (iv) Contingent Obligations with respect to surety bonds
permitted under Section 5.9.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, administration, receivership, administrative
receivership, dissolution, winding-up or relief of debtors; (b) the appointment
of an administrator, receiver, administrative receiver, trustee, custodian,
conservator, liquidator, compulsory manager or other similar officer or (c) any
general assignment for the benefit of creditors, compromise, composition,
marshaling of assets for creditors, scheme of arrangement, company voluntary
arrangement, moratorium, suspension of payments or other, similar arrangement in
respect of its creditors generally or any substantial portion or class of its
creditors; in each case in (a) , (b) and (c) above, undertaken under U.S.
Federal, state or any other applicable law including the Bankruptcy Code, and
including any analogous case, appointment, event, procedure or step taken in any
jurisdiction.

 

106



--------------------------------------------------------------------------------

“Intellectual Property” means, collectively, all rights, title, interests,
priorities and privileges of any Credit Party in or relating to intellectual
property and industrial property arising under any Requirement of Law, whether
under United States, multinational or foreign laws or otherwise, and all IP
Ancillary Rights relating thereto, including all Copyrights, Patents,
Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means the Access, Use and Intercreditor Agreement
dated as of the date hereof by and among the Agent and The Bank of New York as
trustee under the First Mortgage Notes Indenture.

“Interest Expense” means, for any Person for any period, (a) Consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under interest Rate Contracts for such period minus (b) any Consolidated
interest income of such Person and its Subsidiaries for such period.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate Loans (including Swing Loans) the first day of each month.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one (1), two (2) or three (3) months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day; and

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) in or relating to internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

107



--------------------------------------------------------------------------------

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”),
(a) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, (b) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, (c) such Distressed Person is subject to a forced liquidation,
merger, sale or other change of majority control supported in whole or in part
by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by) the
U.S. government or other Governmental Authority, or (d) such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt. For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of “Affiliate”.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by the
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

108



--------------------------------------------------------------------------------

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(b) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the highest of:

(a) two and one-half percent (2.50%) per annum;

(b) the offered rate per annum for deposits of Dollars for the applicable
Interest Period that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period; or

(c) the offered rate per annum for deposits of Dollars for an Interest Period of
three (3) months that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day of the
applicable Interest Period.

If no such offered rate exists, such rate will be the rate of interest per
annum, as determined by Agent at which deposits of Dollars in immediately
available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.

 

109



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit, any subordination agreement and all
documents delivered to Agent and/or any Lender in connection with any of the
foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Development” means as a development that would reasonably be
expected to result in (a) an increase of $1,000,000 or more in the amount of
damages or Environmental Liabilities that a Credit Party or any Subsidiary
thereof would suffer, or (b) an increase of $1,000,000 of other adverse effects
upon a Credit Party or Subsidiary thereof, had such development not occurred.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of the Credit Parties and their Subsidiaries taken as
a whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of the
Liens granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents. Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in Liabilities to the Credit Parties in excess of $5,000,000
individually or in the aggregate shall be deemed to have a Material Adverse
Effect.

“Master Intercompany Note” means the Global Intercompany Note dated the Closing
Date among the Credit Parties and their Subsidiaries.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$6,000,000 in the aggregate.

“Monthly Average Usage” means, as of any date of determination, (i) the average
daily balance of the Aggregate Revolving Loan Commitment during the preceding
calendar month less (ii) the sum of (x) the average daily principal balance of
all Revolving Loans outstanding plus (y) the average daily principal balance of
all Swing Loans outstanding plus (z) the average daily amount of Letter of
Credit Obligations, in each case, during the preceding calendar month.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
Agent by an appraiser reasonably acceptable to Agent.

 

110



--------------------------------------------------------------------------------

“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due, (b) that has given verbal or written notice to
the Borrower, Agent or any Lender or has otherwise publicly announced that such
Lender believes it will fail to fund all payments required to be made by it or
fund all purchases of participations required to be funded by it under this
Agreement and the other Loan Documents, (c) as to which Agent has a good faith
belief that such Lender or an Affiliate of such Lender has defaulted in
fulfilling its obligations (as a lender, agent or letter of credit issuer) under
one or more other syndicated credit facilities or (d) with respect to which one
or more Lender-Related Distress Events has occurred with respect to such Person
or any Person that directly or indirectly controls such Lender and Agent has
determined that such Lender may become a Non-Funding Lender. For purposes of
this definition, control of a Person shall have the same meaning as in the
second sentence of the definition of Affiliate.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note and Swingline Note and “Notes” means all such
Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Operating Company” means each of the Borrower, Holdings and Constar UK.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice, or the ordinary course of business for
similarly situated persons and undertaken by such Person in good faith and not
for purposes of evading any covenant or restriction in any Loan Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

111



--------------------------------------------------------------------------------

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) in or relating to letters patent and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Pensions Regulator” means the UK pensions regulator established pursuant to the
United Kingdom Pensions Act 2004 (as amended).

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, that is applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject.

“Permitted Acquisition” means any Acquisition by Holdings or any of its
Subsidiaries if all of the following conditions are met:

(a) no Event of Default has occurred and is continuing or would result
therefrom;

(b) all actions, if any, required to be taken under Section 4.15 with respect to
any acquired or newly formed Subsidiary and its property are taken as and when
required under Section 4.15;

(c) after giving effect thereto on a pro forma (calculated in a manner
acceptable to Agent) and an actual basis, the Fixed Charge Coverage Ratio is not
less than 1.25 to 1.00, calculated on a trailing twelve (12) month basis as of
the last day of the Fiscal Quarter for which financial statements have most
recently been delivered (or were required to be delivered) under Section 4.1;

(d) after giving effect thereto on a pro forma basis (calculated in a manner
acceptable to Agent) for the period of four (4) Fiscal Quarters ending with the
Fiscal Quarter for which financial statements have most recently been delivered
(or were required to be delivered) under Section 4.1, (x) no Event of Default
would exist hereunder and (y) there is at least $35,000,000 of Excess
Availability; and

(e) no action taken or proposed in connection with such Acquisition, whether
pursuant to the terms of this Agreement or otherwise, would be or give rise to
unlawful financial assistance under Chapter 2 of Part 18 of the United Kingdom
Companies Act 2006, and no such action or the Acquisition itself would be
otherwise prohibited by or contravene any applicable law or regulation or would
be ultra vires or would amount to or give rise to a breach of duty by any
director or officer of Holdings or any of its Subsidiaries.

 

112



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c), 5.5(d) or 5.5(f)
that (a) other than the refinancing or extension of Indebtedness permitted under
subsection 5.5(f), has an aggregate outstanding principal amount not greater
than the aggregate principal amount of the Indebtedness being refinanced or
extended (plus all accrued but unpaid interest, fees, premiums and make-whole
amounts due in connection with the refinancing and all fees and expenses payable
in connection with such refinancing), (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are obligors of the
Indebtedness being refinanced or extended, (f) other than with respect to
interest rates and other pricing terms, is otherwise on terms no less favorable
to the Credit Parties, taken as a whole, than those of the Indebtedness being
refinanced or extended and (g) in the case of any refinancing or extension of
Indebtedness permitted under subsection 5.5(f) does not require any payment of
principal prior to ninety (90) days following the Revolving Termination Date.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pounds Sterling”, “pounds sterling” and “£” each mean lawful money of the
United Kingdom.

“Prior Credit Agreement” means the Senior Secured Super-Priority Debtor in
Possession and Exit Credit Agreement dated as of December 31, 2008 among
Holdings, the lenders party thereto and Citicorp USA, Inc., as agent, as
amended, supplemented or otherwise modified.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
or commodities prices.

“Real Estate” means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

113



--------------------------------------------------------------------------------

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding at least fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding at least fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
legally binding upon such Person or any of its Property or to which such Person
or any of its Property is subject.

“Reserves” means, with respect to the Borrowing Base (a) reserves (including the
Constar UK Prescribed Part Reserve) established by Agent from time to time upon
reasonable notice to the Borrower against Eligible Accounts pursuant to
Section 1.12 and Eligible Inventory pursuant to Section 1.13, (b) reserves of up
to $50,000 for contingent Obligations with respect to the Control Agreement
among Borrower, Agent and The Bank of New York Mellon unless and until such time
as Agent’s potential liabilities with respect thereto have terminated, expired
or otherwise been satisfied or such potential liabilities are made subject to
cash collateral pursuant to subsection 8.10(b) and (c) such other reserves
against Eligible Accounts, Eligible Inventory or Availability that Agent may, in
its Permitted Discretion, establish from time to time upon reasonable notice to
the Borrower. Without limiting the generality of the foregoing, Reserves
established to ensure the payment of accrued interest expenses or Indebtedness
at any time that Excess Availability is less than $10,000,000 shall be deemed to
be an exercise of Agent’s Permitted Discretion. Notwithstanding the foregoing,
Reserves established solely for purposes of subsections 1.13(d) and (e) shall be
limited, with respect to each applicable leased, warehouse, bailee or
consignment location, to such Reserves which do not exceed an amount
approximately equal to, in the Agent’s reasonable estimation after consultation
with Borrower, (x) two months’ charges and expenses for rents, warehouse
charges, processing charges, consignment fees and other charges owing to the
applicable landlord, warehouseman, bailee or consignee (in addition to any such
amounts which are actually past due), and (y) the amount secured by any known
third party security interests in the subject Inventory granted by such bailee
or consignee (or the value of such Inventory if less) except to the extent such
Inventory has been delivered to such bailee or consignee after Agent shall have
delivered notice to such third parties of Agent’s senior perfected security in
such Inventory.

 

114



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer or the president of the
Borrower or Holdings or any other executive officer of the Borrower or Holdings;
or, with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer, the treasurer, controller or vice
president of finance of the Borrower or Holdings or any other officer of the
Borrower or Holdings having substantially the same authority and responsibility.

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earliest to occur of:

(a) February 11, 2013;

(b) the date on which the Aggregate Revolving Loan Commitment shall terminate in
accordance with the provisions of this Agreement; and

(c) the date that is ninety (90) days prior to the final maturity date of the
First Mortgage Notes.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.,
and its successors.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

“Secured Rate Contract” means any Rate Contract between the Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

“Secured Rate Contract Reserve” means such amounts as the Agent may from time to
time establish, in the Agent’s Permitted Discretion in connection with a Secured
Rate Contract.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
the Borrower, or (ii) a Person with whom Borrower has entered into a Secured
Rate Contract provided or arranged by GE Capital or an Affiliate of GE Capital,
and any assignee thereof.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

115



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent, prospective and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent, prospective or unliquidated
liabilities at any time, such liabilities shall be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Swingline Commitment” means $15,000,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

 

116



--------------------------------------------------------------------------------

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Total Exposure” means, as of any date of determination, the sum of (i) the
outstanding Revolving Loans, (ii) the aggregate amount of Letter of Credit
Obligations and (iii) the outstanding Swing Loans.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) in or relating to trade secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) in or relating to trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and, in each case, all goodwill
associated therewith, all registrations and recordations thereof and all
applications in connection therewith.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UK Charge Over Shares” means that certain charge over shares, dated of even
date herewith, made by Constar Foreign Holdings, Inc. in respect of its shares
in Constar UK, in favor of Agent, for the benefit of the Secured Parties, as the
same may be amended, restated and/or modified from time to time.

“UK Collateral Documents” means the Constar UK Guarantee and Indemnity, the
Constar UK Deed of Charge and Assignment and the UK Charge Over Shares.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

 

117



--------------------------------------------------------------------------------

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Time. Whenever any performance obligation hereunder or under any other Loan
Document (other than a payment obligation) shall be stated to be due or required
to be satisfied on a day other than a Business Day, such performance shall be
made or satisfied on the next succeeding Business Day. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including.”

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Holdings shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless the Borrower, Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value” (except in the case of the First Mortgage Notes prior to any
refinancing thereof). A breach of a financial covenant contained in Article VI
shall be deemed to have occurred as of any date of determination by Agent or as
of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to Agent.

 

118



--------------------------------------------------------------------------------

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

11.5 Dollar Equivalent. Unless specifically stated to the contrary, each
reference to any amount in this Agreement shall be deemed to mean a reference to
the Dollar Equivalent of such amount. For purposes of determining Borrower’s
compliance with any provision of Articles V or VI hereof, the Dollar Equivalent
amount of any transaction or incurrence of a Liability shall be determined
solely at the time of the consummation of a transaction or incurrence of any
Liability which requires compliance with such provision and shall be
re-determined solely at the time of the consummation of any subsequent
transaction or incurrence of a Liability requiring compliance with the same
provision.

11.6 Electronic Transmission. If any materials required to be delivered pursuant
subsections 4.1(a), 4.1(b), 4.2(c) are delivered by Electronic Transmission by
posting any materials with the Securities and Exchange Commission’s EDGAR
system, the Borrower shall provide prompt written notice thereof to the Agent.

[Signature Pages Follow]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized signatories as of the day and
year first above written.

 

BORROWER: CONSTAR, INC. By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

FEIN:   58-0680950

 

Address for notices: Constar, Inc. One Crown Way Philadelphia, PA 19154 Attn:  

J. Mark Borseth

Facsimile:  

(215) 552-3715

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CONSTAR INTERNATIONAL INC., as a Credit Party By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

FEIN:   13-1889304

 

Address for notices: Constar International Inc. One Crown Way Philadelphia, PA
19154 Attn:  

J. Mark Borseth

Facsimile:  

(215) 552-3715

 

BFF INC., as a Credit Party By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

FEIN:   04-2521229

 

Address for notices: BFF Inc. One Crown Way Philadelphia, PA 19154 Attn:  

J. Mark Borseth

Facsimile:  

(215) 552-3715

 

DT, INC., as a Credit Party By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

FEIN:   63-0247693

 

Address for notices: DT, Inc. One Crown Way Philadelphia, PA 19154 Attn:  

J. Mark Borseth

Facsimile:  

(215) 552-3715

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CONSTAR FOREIGN HOLDINGS, INC., as a Credit Party By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

FEIN:   14-1838591

 

Address for notices: Constar Foreign Holdings, Inc. One Crown Way Philadelphia,
PA 19154 Attn:  

J. Mark Borseth

Facsimile:  

(215) 552-3715

 

CONSTAR INTERNATIONAL U.K. LIMITED, as a Credit Party By:  

/s/ Chris Phelan

Name:   Chris Phelan Title:   VP Europe FEIN:   N/A

 

Address for notices: Constar International U.K. Limited Moore Lane Trading
Estate Sherburn in Elmet North Yorkshire LS25 6ES United Kingdom Attn:  

Chris Phelan

Facsimile:  

44 1977882096

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Swingline Lender and as a Lender
By:  

/s/ Thomas Morante

Name:   Thomas Morante Title:   Duly Authorized Signatory Address for Notices:
General Electric Capital Corporation Attn: Tom Morante, Account Manager 299 Park
Avenue New York, New York 10171 Facsimile: (646) 428-7094 With a copy to:
General Electric Capital Corporation 201 Merritt 7 Norwalk, Connecticut 06851
Attention: General Counsel – Corporate Finance Facsimile: (203) 956-4216 And:
Sidley Austin LLP One South Dearborn Street Chicago, Illinois 60603 Attention:
Michael L. Gold Facsimile: (312) 853-7036

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

Revolving Loan Commitments

 

General Electric Capital Corporation

   $ 75,000,000

Schedule 1.1-1



--------------------------------------------------------------------------------

EXHIBIT 11.1(b)

to

CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

CONSTAR, INC.

Date:             ,         

This Certificate is given by Constar, Inc. (the “Borrower”), pursuant to
subsection 4.2(d) of that certain Credit Agreement dated as of February 11, 2010
among the Borrower, the other Credit Parties party thereto, the Lenders from
time to time party thereto and General Electric Capital Corporation, as agent
for the Lenders and other Secured Parties (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate. By executing this Certificate such officer of the Borrower hereby
certifies to Agent and Lenders on behalf of the Borrower and without personal
liability that:

 

  (a) Attached hereto as Schedule 1 is a calculation of the Borrowing Base as of
the above date;

 

  (b) Based on such schedule, the Borrowing Base as of the above date is:
$[        ]; and

 

  (c) Attached hereto as Schedules 2 through    are the reports required by
Sections 4.2(e), (f) and (g) as of the above date.

IN WITNESS WHEREOF, Borrower has caused this Borrowing Base Certificate to be
executed by its [        ] as of the date first written above.

 

CONSTAR, INC., as the Borrower

By:

 

 

Its:

 

 

Exhibit 11.1(b)-1